Exhibit 10.1

EXECUTION COPY

 

 

 

 

LOGO [g734481g91e55.jpg]

CREDIT AGREEMENT

dated as of

May 30, 2014

among

NATIONAL GENERAL HOLDINGS CORP.

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

KEYBANK NATIONAL ASSOCIATION

as Syndication Agent

and

ASSOCIATED BANK, NATIONAL ASSOCIATION and FIRST NIAGARA BANK, N.A.

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC and KEYBANK NATIONAL ASSOCIATION

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1   

SECTION 1.01 Defined Terms

     1   

SECTION 1.02 Classification of Loans and Borrowings

     25   

SECTION 1.03 Terms Generally

     25   

SECTION 1.04 Accounting Terms; GAAP; SAP

     26   

SECTION 1.05 Status of Obligations

     26   

ARTICLE II The Credits

     27   

SECTION 2.01 Commitments

     27   

SECTION 2.02 Loans and Borrowings

     27   

SECTION 2.03 Requests for Revolving Borrowings

     27   

SECTION 2.04 Intentionally Omitted

     28   

SECTION 2.05 Intentionally Omitted

     28   

SECTION 2.06 Letters of Credit

     28   

SECTION 2.07 Funding of Borrowings

     32   

SECTION 2.08 Interest Elections

     32   

SECTION 2.09 Termination and Reduction of Commitments

     33   

SECTION 2.10 Repayment of Loans; Evidence of Debt

     34   

SECTION 2.11 Prepayment of Loans

     34   

SECTION 2.12 Fees

     35   

SECTION 2.13 Interest

     36   

SECTION 2.14 Alternate Rate of Interest

     36   

SECTION 2.15 Increased Costs

     37   

SECTION 2.16 Break Funding Payments

     38   

SECTION 2.17 Taxes

     38   

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     41   

SECTION 2.19 Mitigation Obligations; Replacement of Lenders

     43   

SECTION 2.20 Defaulting Lenders

     43   

SECTION 2.21 Expansion Option

     45   

ARTICLE III Representations and Warranties

     46   

SECTION 3.01 Organization; Powers

     46   

SECTION 3.02 Authorization; Enforceability

     46   

SECTION 3.03 Governmental Approvals; No Conflicts

     46   

SECTION 3.04 Financial Condition; No Material Adverse Change

     47   

SECTION 3.05 Properties

     47   

SECTION 3.06 Litigation and Environmental Matters

     47   

SECTION 3.07 Compliance with Laws and Agreements

     48   

SECTION 3.08 Investment Company Status

     48   

SECTION 3.09 Taxes

     48   

SECTION 3.10 ERISA

     48   

SECTION 3.11 Disclosure; Deferred Acquisition Payments

     48   

SECTION 3.12 Federal Regulations

     49   

SECTION 3.13 General Insurance

     49   

SECTION 3.14 Seniority

     49   

SECTION 3.15 Corporate Structure; Subsidiaries

     49   

SECTION 3.16 Insurance Licenses

     50   

SECTION 3.17 Insurance Business

     50   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

SECTION 3.18 Use of Proceeds

     50   

SECTION 3.19 Anti-Corruption Laws and Sanctions

     50   

ARTICLE IV Conditions

     50   

SECTION 4.01 Effective Date

     50   

SECTION 4.02 Each Credit Event

     51   

ARTICLE V Affirmative Covenants

     52   

SECTION 5.01 Financial Statements; Ratings Change and Other Information

     52   

SECTION 5.02 Notices of Material Events

     54   

SECTION 5.03 Existence; Conduct of Business

     55   

SECTION 5.04 Obligations and Taxes

     55   

SECTION 5.05 Insurance

     55   

SECTION 5.06 Books and Records; Inspection Rights

     55   

SECTION 5.07 Compliance with Laws

     56   

SECTION 5.08 Use of Proceeds

     56   

SECTION 5.09 Financial Strength Ratings

     56   

ARTICLE VI Negative Covenants

     57   

SECTION 6.01 Indebtedness

     57   

SECTION 6.02 Liens

     59   

SECTION 6.03 Fundamental Changes

     60   

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions

     60   

SECTION 6.05 Dispositions

     62   

SECTION 6.06 Swap Agreements

     62   

SECTION 6.07 Restricted Payments

     63   

SECTION 6.08 Transactions with Affiliates

     63   

SECTION 6.09 Restrictive Agreements

     64   

SECTION 6.10 Nature of Business

     65   

SECTION 6.11 Accounting Changes; Fiscal Year

     65   

SECTION 6.12 Use of Proceeds

     65   

SECTION 6.13 Prepayments, Etc. of Other Indebtedness; and Modifications of
Certain Other Agreements

     65   

SECTION 6.14 Financial Covenants

     65   

SECTION 6.15 Limitation on Creation of Subsidiaries

     66   

SECTION 6.16 Limitation on Creation of Immaterial Subsidiaries

  

ARTICLE VII Events of Default

     67   

ARTICLE VIII The Administrative Agent

     69   

ARTICLE IX Miscellaneous

     71   

SECTION 9.01 Notices

     71   

SECTION 9.02 Waivers; Amendments

     73   

SECTION 9.03 Expenses; Indemnity; Damage Waiver

     74   

SECTION 9.04 Successors and Assigns

     75   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

SECTION 9.05 Survival

     78   

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution

     79   

SECTION 9.07 Severability

     79   

SECTION 9.08 Right of Setoff

     79   

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process

     79   

SECTION 9.10 WAIVER OF JURY TRIAL

     80   

SECTION 9.11 Headings

     80   

SECTION 9.12 Confidentiality

     80   

SECTION 9.13 USA PATRIOT Act

     81   

SECTION 9.14 Interest Rate Limitation

     81   

SECTION 9.15 No Advisory or Fiduciary Responsibility

     82   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES:

Schedule 1.01 – Permitted Tax Incentive Financing Transactions

Schedule 2.01 – Commitments

Schedule 3.11 – Acquisition Agreements with respect to Deferred Acquisition
Payments

Schedule 3.15 – Subsidiaries

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.08 – Transactions with Affiliates

Schedule 6.09 – Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of Borrower’s Counsel

Exhibit C –List of Closing Documents

Exhibit D-1 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)

Exhibit D-2 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)

Exhibit D-3 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)

Exhibit D-4 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)

Exhibit E – Form of Increasing Lender Supplement

Exhibit F – Form of Augmenting Lender Supplement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of May 30, 2014 among NATIONAL
GENERAL HOLDINGS CORP., the LENDERS from time to time party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, KEYBANK NATIONAL ASSOCIATION, as
Syndication Agent, and ASSOCIATED BANK, NATIONAL ASSOCIATION and FIRST NIAGARA
BANK, N.A., as Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“ACAI” means American Capital Acquisition Investments, Ltd., a Bermuda exempted
company, and a Wholly Owned Subsidiary of the Borrower.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by the Borrower or any Wholly Owned
Subsidiary in exchange for, or as part of, or in connection with, any Permitted
Acquisition, whether paid in cash or by exchange of Equity Interests or of
properties or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve (if any) required under GAAP to be established
in respect thereof by the Borrower and its Subsidiaries.

“Acquisition Documents” means, with respect to any Permitted Acquisition, any
acquisition agreement or purchase agreement entered into by the Borrower and/or
any of its Subsidiaries in respect of such Permitted Acquisition and any other
related agreements and instruments executed and delivered by the Borrower and/or
any of its Subsidiaries in connection therewith.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned to such term in Section 9.01(d).

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$135,000,000.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“A.M. Best Company” means A.M. Best Company, Inc., and any successor thereto.

“America’s Health” means America’s Health Care/Rx Plan Agency, Inc., a Delaware
limited liability company and a Wholly Owned Subsidiary of the Borrower.

“Amounts Available for Dividends” means (a) as of the end of the first, second
and third fiscal quarters of any fiscal year of the Borrower, the maximum cash
dividends available to the Borrower from its Regulated Insurance Companies on
such date (without prior approval from any Applicable Insurance Regulatory
Authority), calculated based on the dividends available for the then most
recently ended Test Period but not to exceed the maximum cash dividends allowed
by regulators without prior regulatory approval on any such date of
determination, and (b) as of the end of the last fiscal quarter of any fiscal
year of the Borrower, the maximum cash dividends available to the Borrower from
its Regulated Insurance Companies as of the first day of the immediately
succeeding fiscal year of the Borrower (without prior approval from any
Applicable Insurance Regulatory Authority).

“AmTrust Financial” means AmTrust Financial Services, Inc., a Delaware
corporation.

“AmTrust International” means Amtrust International Insurance, Ltd., a
corporation organized under the laws of Bermuda.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Regulated Insurance Company, (a) the insurance department or similar
Governmental Authority located in the state or jurisdiction (domestic or
foreign) in which such Regulated Insurance Company is domiciled or (ii) to the
extent asserting regulatory jurisdiction over such Regulated Insurance Company,
the insurance department, authority or agency in each state or jurisdiction
(domestic or foreign) in which such Regulated Insurance Company is licensed, and
shall include any federal or national insurance regulatory

 

2



--------------------------------------------------------------------------------

department, authority or agency that may be created and that asserts insurance
regulatory jurisdiction over such Regulated Insurance Company.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan or any ABR Revolving Loan or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as
the case may be, based upon the Consolidated Leverage Ratio applicable on such
date:

 

     Consolidated Leverage Ratio:    Eurodollar
Spread     ABR Spread     Commitment
Fee Rate  

Category 1:

   < 0.10 to 1.00      1.75 %      0.75 %      0.20 % 

Category 2:

   > 0.10 to 1.00 but


< 0.175 to 1.00

     1.875 %      0.875 %      0.225 % 

Category 3:

   > 0.175 to 1.00 but


< 0.25 to 1.00

     2.00 %      1.00 %      0.25 % 

Category 4:

   > 0.25 to 1.00      2.25 %      1.25 %      0.30 % 

For purposes of the foregoing,

(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 3 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 4 should have been applicable during such
period, in which case such other Category shall be

 

3



--------------------------------------------------------------------------------

deemed to be applicable during such period) and adjustments to the Category then
in effect shall thereafter be effected in accordance with the preceding
paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Asset Sale” means any Disposition or series of related Dispositions to any
Person (other than the Borrower and its Subsidiaries); provided, however, that
an Asset Sale shall not include the following: (a) any Disposition permitted
pursuant to Section 6.05(a) or Section 6.05(b) (excluding any such sales by
operations or divisions discontinued or to be discontinued); (b) any sale or
other disposition of cash and Eligible Investments; provided, that, in the case
of Eligible Investments, (x) investments in such Eligible Investments were
permitted by Section 6.04(b) and (y) such sale or disposition is made solely for
and in connection with the Borrower’s investment portfolio and in accordance
with the Investment Policy of the Borrower; and (c) any sale by the Borrower of
its own Equity Interests. For avoidance of doubt, but without limiting the
definition of Asset Sale in any manner, any of the following shall be deemed to
be an “Asset Sale”: (i) any Disposition of any Equity Interest of any
Subsidiary; (ii) any Disposition of any assets constituting a business, business
unit or division of, or all or substantially all of the business or property of
any Person; and (iii) any Disposition of any Equity Interest of any Person
(other than any Subsidiary) so long as such Equity Interests were not owned by
the Borrower or any of its Subsidiaries solely for investment purposes for the
Borrower’s or such Subsidiary’s investment portfolio in accordance with the
Borrower’s or such Subsidiary’s Investment Policy, as applicable.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.21.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

“Borrower” means National General Holdings Corp., a Delaware corporation.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (excluding all obligations under
operating leases required by the Financial Accounting Standards Board to be
classified or accounted for as capital leases), and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Captive Insurance Subsidiary” means each of Distributors Insurance Company PCC,
Professional Services Captive Corporation IC, AIBD Insurance Company IC and any
other Subsidiary that is regulated by the captive bureau (or its equivalent) of
an Applicable Insurance Regulatory Authority.

“Cash Loss Reserve Portion” means, with respect to the Acquisition Consideration
paid in respect of any Person acquired pursuant to a Permitted Acquisition, the
portion of such Acquisition Consideration equal to the Equalization Reserves of
such Person. As used herein, “Equalization Reserves” means the catastrophe
reserves (in excess of otherwise required reserves) maintained by an

 

5



--------------------------------------------------------------------------------

insurance company to prevent cash flow depletion in the event of a significant
unanticipated catastrophic event.

“Change in Control” shall be deemed to have occurred if:

(a) one or more of the Permitted Holders (collectively) cease to own and
control, or to have the power to vote or direct the voting of, Voting Stock of
the Borrower representing more than 50% of the voting power of the total
outstanding Voting Stock of the Borrower; or

(b) one or more of the Permitted Holders (collectively) cease to own and control
Equity Interests representing more than 50% of the total economic interests of
the Equity Interests of the Borrower; or

(c) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than one or more Permitted Holders, is or becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that for purposes of this clause such person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of Voting Stock of the
Borrower representing more than 25% of the voting power of the total outstanding
Voting Stock of the Borrower; or

(d) any Person who is trustee of the GRAT as of the Effective Date ceases to be
a trustee of the GRAT at any time after the Effective Date other than pursuant
to the terms of the GRAT’s Trust Agreement.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans.

“Co-Documentation Agent” means each of Associated Bank, National Association and
First Niagara Bank, N.A. in its capacity as a co-documentation agent for the
credit facility evidenced by this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure

 

6



--------------------------------------------------------------------------------

hereunder, as such commitment may be (a) reduced or terminated from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.21 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
with respect to the Borrower and its Subsidiaries on a consolidated basis, the
ratio of (a) the sum of (i) the Amounts Available for Dividends on such date
ended plus (ii) without duplication, the aggregate amount of all after-tax
management fees paid to the Borrower or National General Management Corp. (so
long as National General Management Corp. is a direct Wholly Owned Subsidiary of
the Borrower) by any of the Borrower’s Subsidiaries or Affiliates during the
Test Period then ended to (b) the sum of (i) the aggregate amount of all
regularly scheduled principal payments on all Indebtedness of the Borrower and
its Subsidiaries for the next succeeding four fiscal quarters of the Borrower
(it being understood and agreed that the scheduled payment of all amounts owing
under this Agreement on the Maturity Date shall not be deemed a regularly
scheduled principal payment for purposes of calculating the Consolidated Fixed
Charge Coverage Ratio), plus (ii) the Consolidated Interest Expense for the Test
Period then ended, plus (iii) all Consolidated Shareholder Distributions
permitted under Section 6.07 and made during the Test Period then ended.
Consolidated Fixed Charge Coverage Ratio shall be further calculated in
accordance with Section 6.14(g).

“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense of the Borrower and its Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP. Consolidated Interest Expense
shall be further calculated in accordance with Section 6.14(g).

“Consolidated Leverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated Total Debt to (b) Consolidated Total Capitalization.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for such period as such amount would be shown on the consolidated
financial statements of the Borrower for such period prepared in accordance with
GAAP or, solely for purposes of any determination made in respect of
Section 6.14(e), SAP.

“Consolidated Net Worth” means, as of any date of determination, the Net Worth
of the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP after appropriate deduction for any minority interests in
Subsidiaries.

“Consolidated Shareholder Distributions” means all payments, dividends or
distributions (a) made by the Borrower to any holder of the Equity Interests of
the Borrower and (b) made by any Subsidiary to any holder (other than the
Borrower and any Subsidiary) of the Equity Interests of such Subsidiary.

 

7



--------------------------------------------------------------------------------

“Consolidated Surplus” means, at any date of determination, “surplus as regards
to policyholders” (calculated in accordance with SAP) of the Borrower and its
Subsidiaries, on a consolidated basis.

“Consolidated Total Capitalization” means, as of any date of determination, the
sum of (i) the principal amount of all outstanding Consolidated Total Debt and
(ii) Consolidated Net Worth at such time.

“Consolidated Total Debt” means, at any date of determination, all Indebtedness
of the Borrower and its Subsidiaries on a consolidated basis, less the sum of
the following: (i) the aggregate principal amount outstanding in respect of the
Borrower’s and the Regulated Insurance Companies’ obligations to repurchase
securities pursuant to Repurchase Agreements and (ii) the aggregate amount of
the Repurchase Liability of the Borrower and the Regulated Insurance Companies.
Notwithstanding the foregoing, (i) Indebtedness in respect of letters of credit
shall not be included in the determination of Consolidated Total Debt to the
extent any such letter of credit is undrawn at the date of determination and
(ii) FHLB Loans shall not be included in the determination of Consolidated Total
Debt to the extent the proceeds of such FHLB Loans are used to finance the
purchase by the Borrower or any Regulated Insurance Company of bonds or similar
debt instruments with maturities equal to the maturity of any such FHLB Loans.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Charitable Foundations” means, with respect to any individual,
charitable foundations that are controlled by such individual.

“Controlled Entities” means, with respect to any Family Trust, the corporations,
limited liability companies, trusts, partnerships or other similar entities that
are assets of such Family Trust and are controlled by such Family Trust.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, the Issuing Bank or any Lender.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States, any state thereof or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been

 

8



--------------------------------------------------------------------------------

satisfied, (b) has notified the Borrower or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

“Deferred Acquisition Payment” means any payment in respect of any obligation of
the Borrower or a Wholly Owned Subsidiary, whether fixed or contingent,
including obligations in respect of deferred purchase price, earn-outs or other
contingent payments (whether based on revenue or otherwise), arising under any
Acquisition Document entered into after the Effective Date in connection with
any Permitted Acquisition, which payment is payable to the seller or sellers
thereof following the closing of such Permitted Acquisition.

“Disposition” means a sale, lease or sub-lease (as lessor or sublessor), sale
and leaseback, assignment, conveyance, transfer or other disposition to any
Person, in one transaction or a series of transactions, of all or any part of
the Borrower’s or any of its Subsidiaries’ businesses, assets or properties of
any kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including, without limitation, notes
and accounts receivable and the Equity Interests of the Borrower’s Subsidiaries.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower other than a Foreign
Subsidiary.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Investments” means (a) Permitted Investments, (b) investments in debt
and/or equity securities, (c) investments in loan portfolios, (d) investments in
derivatives and other financial instruments and (e) Repurchase Agreements.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
or the Issuing Bank or any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural

 

9



--------------------------------------------------------------------------------

resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“Equity Issuance Proceeds” means any cash received by the Borrower after the
Effective Date from any contributions made to the Equity Interests of the
Borrower.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to any payment made by the Borrower under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a) income or franchise Taxes imposed on (or measured by) net income, in each
case, (i) imposed by the United States of America or any state or political
subdivision thereof, or by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or
(ii) that are Other Connection Taxes, (b) any branch profits Taxes imposed by
the United States of America or any similar Taxes imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Non-U.S.
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any U.S. Federal withholding Taxes resulting from any law in
effect on the date such Non-U.S. Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Non U.S. Lender’s
failure to comply with Section 2.17(f), except to the extent that such Non-U.S.
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Taxes pursuant to Section 2.17(a) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Extended Letter of Credit” has the meaning assigned to such term in
Section 2.06(c).

“Family Member” means, with respect to any individual, any other individual
having a relationship by blood (to the second degree of consanguinity),
marriage, or adoption to such individual.

“Family Trusts” means, with respect to any individual, trusts or other estate
planning vehicles established for the benefit of such individual or Family
Members of such individual and in respect of which such individual or a Family
Member of such individual serves as trustee or in a similar capacity and has
sole control.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“FHLB” means one or more of the Federal Home Loan Banks regulated by the Federal
Housing Finance Agency.

“FHLB Loan” means any loan or advance made by the FHLB to the Borrower or any
Regulated Insurance Company.

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

 

11



--------------------------------------------------------------------------------

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
the Borrower or any one or more of its Subsidiaries primarily for the benefit of
employees of the Borrower or such Subsidiaries residing outside the United
States, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.

“Foreign Subsidiary” means any Subsidiary of the Borrower which is organized
under the laws of any jurisdiction outside of the United States.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“GRAT” means the Michael Karfunkel 2005 GRAT, a trust formed under the laws of
the State of New York pursuant to an Agreement dated June 28, 2005, between
Michael Karfunkel, as grantor, and Michael Karfunkel and Leah Karfunkel, as
initial Trustees (as the same may be amended, amended and restated, supplemented
or otherwise modified from time to time in accordance with the provisions
thereof, the “Trust Agreement”), and any Family Trust into which the property of
the GRAT may pass pursuant to the Trust Agreement. As of the Effective Date,
Leah Karfunkel is the sole trustee.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment or performance thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
(i) endorsements for collection or deposit in the ordinary course of business or
(ii) Insurance Products. The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

12



--------------------------------------------------------------------------------

“Historical Statutory Statements” has the meaning assigned to such term in
Section 3.04(b).

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.21.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.21.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.21.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind; (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments; (c) all obligations of such Person upon which interest
charges are customarily paid or accrued; (d) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person; (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business on normal trade terms and
not overdue by more than 90 days); (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, but
limited to the fair market value of such property; (g) all Capital Lease
Obligations and synthetic lease obligations of such Person; (h) all Swap
Obligations of such Person; (i) all obligations, contingent or otherwise, of
such Person for the reimbursement of any obligor in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; (j) the redemption price of all redeemable preferred stock of such
Person (but not accrued dividends on any preferred stock), but only to the
extent that such stock is redeemable at the option of the holder or requires
sinking fund or similar payments at any time prior to the Maturity Date; and
(k) all Guarantees by such Person in respect of Indebtedness or obligations of
others of the kinds referred to in clauses (a) through (j) above; provided, that
the term Indebtedness shall not include any amounts arising under, or owed with
respect to, Insurance Products. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under any Loan Document and
(b) Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Insurance Business” means one or more aspects of the business of issuing or
underwriting insurance or reinsurance and other businesses reasonably related
thereto.

“Insurance Licenses” has the meaning assigned to such term in Section 3.16.

“Insurance Model Act” means the Risk-Based Capital for Insurers Model Act as
promulgated by the NAIC, as amended from time to time.

 

13



--------------------------------------------------------------------------------

“Insurance Products” means any product provided by an insurer or service
contract provider in its insurance or warranty business whereby such insurer or
service contract provider undertakes to pay or indemnify another as to loss from
certain specified contingencies or perils called “risks” or to pay or grant a
specified amount or determinable benefit in connection with ascertainable risk
contingencies or to act as a surety, including, without limitation, reinsurance
agreements, reinsurance treaties, reinsurance pools, property and casualty
insurance products, accident and health insurance products, life insurance
products, surety bonds, specialty risk insurance programs, warranty programs,
insurance loss portfolio transfers and any other insurance or reinsurance
product related to the acceptance of risk or commitment to pay or indemnify
another for specific types of losses.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Maturity Date
and (b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.

“Investment Policy” means, with respect to any Person, the investment policy of
such Person as in effect from time to time, which investment policy (i) has been
approved by such Person’s Board of Directors and (ii) sets forth the types of
investments that such Person may make, which investments shall be in compliance
with all Requirements of Law, including applicable requirements of the
Applicable Insurance Regulatory Authority.

“Investments” has the meaning assigned to such term in Section 6.04.

 

14



--------------------------------------------------------------------------------

“IPO” means, with respect to any Person, the first underwritten public offering
by such Person of its Equity Interests after the Effective Date pursuant to a
registration statement that has been declared effective by the SEC.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate so long as such Affiliate expressly
agrees to perform in accordance with their terms all of the obligations that by
the terms of this Agreement are required to be performed by it as the Issuing
Bank.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“LC Sublimit” means $10,000,000.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.21 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided that, if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, that if a LIBOR Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”),
then the LIBO Rate for such Interest Period shall be the Interpolated Rate;
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. It is understood and
agreed that all of the terms and conditions of this definition of “LIBO Rate”
shall be subject to Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

15



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications and all
other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lenders and including all other powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
the Borrower, or any employee of the Borrower, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding the Threshold Amount. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Maturity Date” means May 30, 2018.

“Michael Karfunkel” means Michael Karfunkel, an individual.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

“National Health Insurance Company” means National Health Insurance Company, a
Texas corporation and a Subsidiary of the Borrower.

“Net Worth” means, as to any Person, the sum of its capital stock (including its
preferred stock), capital in excess of par or stated value of shares of its
capital stock (including its preferred stock),

 

16



--------------------------------------------------------------------------------

retained earnings and any other account which, in accordance with GAAP,
constitutes stockholders equity, but excluding the effects of Financial
Accounting Statement No. 115.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means (a) all obligations of the Borrower from time to time
arising under or in respect of the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing during the
pendency of any proceeding under any Debtor Relief Laws, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
proceeding under any Debtor Relief Laws, regardless of whether allowed or
allowable in such proceeding), of the Borrower under this Agreement and the
other Loan Documents, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrower under or pursuant to
this Agreement and the other Loan Documents and (c) all Swap Obligations and
Banking Services Obligations owing to one or more Lenders or their respective
Affiliates.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Organizational Documents” means, with respect to any Person, (i) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (ii) in the case of any limited liability company,
the certificate of formation and operating agreement (or similar documents) of
such Person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
Person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such Person and (v) in any other case, the functional
equivalent of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

17



--------------------------------------------------------------------------------

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or any of its Wholly Owned
Subsidiaries of (i) all or substantially all of the property of any Person, or
(ii) any line of business, business unit or division of any Person or (iii) the
Equity Interests of any Person that becomes a Subsidiary, if each of the
following conditions is met:

(i) in the case of the acquisition of Equity Interests of such Person, upon the
consummation thereof, all of such Equity Interests acquired or otherwise issued
by such Person or any newly-formed Wholly Owned Subsidiary of the Borrower in
connection with such acquisition shall be wholly owned directly by the Borrower
or by one or more Wholly Owned Subsidiaries;

(ii) in the case of the acquisition of (x) all or substantially all of the
property of any Person or (y) any line of business, business unit or division of
any Person, in each case, upon the consummation thereof, such property,
business, business unit or division, as the case may be, shall be wholly owned
directly by the Borrower or by one or more Wholly Owned Subsidiaries;

(iii) no Default then exists or would result therefrom;

(iv) after giving effect to such acquisition on a Pro Forma Basis, the Borrower
shall be in compliance with (A) Section 6.14(a) as of the date of the
consummation of such acquisition, (B) Section 6.14(b) as of the date of the
consummation of such acquisition, (C) Section 6.14(c) as of the end of the Test
Period most recently ended, (D) Section 6.14(d) as of the date of the
consummation of such acquisition and (E) Section 6.14(e) as of the end of the
fiscal year of the Borrower most recently ended (in each case, to the extent
applicable, as determined in accordance with Section 6.14(g));

(v) neither the Borrower nor any of its Subsidiaries shall, in connection with
any such transaction, assume or remain liable with respect to any Indebtedness
or other liability (including any material tax or ERISA liability) of the
related seller or the business, Person or properties acquired, except (A) to the
extent permitted under Section 6.01 and (B) obligations not constituting
Indebtedness incurred in the ordinary course of business and necessary or
desirable to the continued operation of the underlying properties, and any other
such liabilities or obligations not permitted to be assumed or otherwise
supported by the Borrower or any other Subsidiary hereunder shall be paid in
full or released as to the business, Persons or properties being so acquired on
or before the consummation of such acquisition;

(vi) the Person or business to be acquired shall be, or shall be engaged in, a
business of the type that the Borrower and its Subsidiaries are permitted to be
engaged in under Section 6.10, the property acquired in connection with any such
transaction shall be free and clear of any Liens, other than Permitted
Encumbrances and the property to be acquired is to be used in a business of the
type that the Borrower and its Subsidiaries are permitted to be engaged in under
Section 6.10;

 

18



--------------------------------------------------------------------------------

(vii) the Board of Directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

(viii) all transactions in connection therewith shall be consummated in
accordance with all applicable Requirements of Law;

(ix) to the extent the Acquisition Consideration for such acquisition exceeds
$25,000,000, the Borrower shall have provided the Administrative Agent with
financial statements of the Person or business to be acquired and all such other
information, data, documents and agreements (including any acquisition agreement
or purchase agreements) relating to such transaction as may be reasonably
requested by the Administrative Agent; and

(x) at least 5 Business Days prior to the proposed date of consummation of any
transaction involving Acquisition Consideration in excess of $10,000,000, the
Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Borrower certifying that (A) such transaction complies
with this definition (which shall have attached thereto reasonably detailed
backup data and calculations showing such compliance), and (B) such transaction
could not reasonably be expected to result in a Material Adverse Effect.

“Permitted Encumbrances” means:

(a) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(c) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(d) Liens given in lieu of surety, stay or appeal bonds or deposits required by
law or any governmental regulations, court order or judgment as a condition to
the transaction of business or the exercise of any right, privilege or license;

(e) Liens securing judgments not constituting an Event of Default under
clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) Liens granted in the ordinary course of business and consistent with past
practices on invested assets pursuant to trust, withheld balances or other
security arrangements in connection with (i) reinsurance policies entered into
in the ordinary course of business or (ii) regulatory requirements;

 

19



--------------------------------------------------------------------------------

(h) Liens granted or arising in the ordinary course of business under or in
connection with Insurance Products; and

(i) Liens created by the Borrower or any Subsidiary in the ordinary course of
business over deposits or investments pursuant to statutory or regulatory
requirements of any Applicable Insurance Regulatory Authority as a condition to
obtaining or maintaining any licenses issued by it or to satisfy regulatory
capital or other financial responsibility requirements.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means, collectively, (a) the GRAT, (b) Michael Karfunkel,
and his Permitted Related Persons, (c) Leah Karfunkel, and her Permitted Related
Persons and (d) AmTrust Financial or one or more of its Wholly Owned
Subsidiaries.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and

(f) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States of America or any political subdivision or taxing
authority thereof having an investment grade rating from either Moody’s or S&P
(or, if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency),
in each case maturing within one year from the date of acquisition thereof.

“Permitted Related Persons” means, with respect to any individual, (a) the
Family Members of such individual, (b) the Family Trusts of such individual and
the Controlled Entities of such Family Trusts and (c) the Controlled Charitable
Foundations of such individual.

“Permitted Tax Incentive Financing Transactions” means the transactions
described on Schedule 1.01.

 

20



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means on a basis in accordance with GAAP and Regulation S-X
and otherwise reasonably satisfactory to the Administrative Agent.

“Purchase Money Obligation” means, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets or the cost of installation, construction or improvement of
any such assets and any refinancing thereof; provided, however, that (i) such
Indebtedness is incurred within one year after such acquisition, installation,
construction or improvement of such assets by such person and (ii) the amount of
such Indebtedness does not exceed 100% of the cost of such acquisition,
installation, construction or improvement, as the case may be.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulated Insurance Company” means any Subsidiary of the Borrower that is an
authorized or admitted insurance carrier that transacts Insurance Business in
any jurisdiction (foreign or domestic) and is regulated by any Applicable
Insurance Regulatory Authority, but excluding each Captive Insurance Subsidiary.

“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reliant” means Reliant Financial Group, LLC, an Oregon limited liability
company and a Wholly Owned Subsidiary of the Borrower.

“Reliant Indebtedness” means all Indebtedness of Reliant to Access Plans, Inc.
(“Access”) in respect of the deferred portion of the purchase price paid by
Reliant to Access in connection with the acquisition by Reliant from Access of
100% of the Equity Interests of America’s Health.

“Repurchase Agreement” means a repurchase agreement entered into by the Borrower
or any Subsidiary from time to time pursuant to which the Borrower or such
Subsidiary shall have sold securities to a third party and has agreed to
repurchase such security at a specified time in the future; provided, that such
repurchase agreement shall have been entered into by the Borrower or such
Subsidiary

 

21



--------------------------------------------------------------------------------

solely in connection with the Borrower’s or such Subsidiary’s investment
portfolio and in accordance with the Investment Policy of the Borrower or such
Subsidiary, as applicable.

“Repurchase Liability” means, at any date of determination, the aggregate
liability of the Borrower and each Subsidiary to purchase securities in the
market that are identical to those securities it borrowed and sold pursuant to
Repurchase Transactions (it being understood that such liability shall be
measured based on the then market value of such security).

“Repurchase Transaction” means a repurchase transaction in which the Borrower or
a Subsidiary borrows a security and delivers it to a purchaser and at a later
date, the Borrower or such Subsidiary purchases the identical security in the
market to replace the borrowed security; provided, that such transaction shall
have been entered into by the Borrower or such Subsidiary solely in connection
with the Borrower’s or such Subsidiary’s investment portfolio and in accordance
with the Investment Policy of the Borrower or such Subsidiary, as applicable.

“Required Lenders” means, subject to Section 2.20(b), at any time, Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time.

“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

“Responsible Officer” of any Person means any executive officer or Financial
Officer of such person and any other officer or similar official thereof with
responsibility for the administration of the obligations of such Person in
respect of this Agreement.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest or other
equity interest of the Borrower or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest or other
equity interest, or on account of any return of capital to any of such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such Equity Interest or other
equity interests, and (b) any Deferred Acquisition Payments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Rule 144A Offering” means, with respect to any Person, an offering of such
Person’s Equity Interests pursuant to Rule 144A promulgated by the SEC under the
Securities Act of 1933, as amended.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions in which Sanctions apply to all Persons in
such country or territory (for example, Cuba) as opposed to Sanctions applicable
to Persons listed on a Sanctions-related list.

 

22



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SAP” means, with respect to any Regulated Insurance Company, the statutory
accounting principles and accounting procedures and practices prescribed or
permitted by the Applicable Insurance Regulatory Authority of the state or
jurisdiction in which such Regulated Insurance Company is domiciled; it being
understood and agreed that determinations in accordance with SAP for purposes of
Section 6.14, including defined terms as used therein, are subject (to the
extent provided therein) to Section 1.04.

“SEC” means the United States Securities and Exchange Commission.

“Specified Life Settlement Subsidiaries” means, collectively, (a)(i) Tiger
Capital, LLC, (ii) AMT Capital Alpha, LLC, (iii) AMT Capital Holdings, S.A., and
(iv) AMT Capital Holdings II, S.A., each an Affiliate of ACAI and (b) each
Affiliate or direct or indirect Subsidiary of ACAI, National General Re Limited
or National General Holdings BM established after the Effective Date for the
purpose of engaging in the life settlement business and any businesses
substantially related thereto or incidental thereto.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Statutory Statements” means, with respect to any Regulated Insurance Company
for any fiscal year, the annual or quarterly financial statements of such
Regulated Insurance Company as required to be filed with the Applicable
Insurance Regulatory Authority of its jurisdiction of domicile and in accordance
with the laws of such jurisdiction, together with all exhibits, schedules,
certificates and actuarial opinions required to be filed or delivered therewith.

“Strategic Investment” means (i) Investments by the Borrower or any Subsidiary
in 50% or less of the Equity Interests of a Person and (ii) loans or advances by
the Borrower or any Subsidiary to a Person, in the case of each of (i) and (ii),
that is engaged in a business of the type in which the Borrower and its
Subsidiaries are permitted to engage under Section 6.10 and with which the
Borrower or such Subsidiary has an arms’-length written agreement for the
provision by such Person of services, goods or other assets useful in the
Borrower’s or any Subsidiary’s business.

 

23



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Substantial Portion” means, with respect to the assets of the Borrower and its
Subsidiaries, assets which (a) represent more than 10% of the consolidated
assets of the Borrower and its Subsidiaries as reflected in the consolidated
financial statements of the Borrower and its Subsidiaries as of December 31,
2013, or (b) are responsible for generating more than 10% of the consolidated
net revenues or of the Consolidated Net Income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (a)
above.

“Swap Agreement” means any transaction (including an agreement with respect
thereto) that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

“Swap Obligations” means obligations under or with respect to Swap Agreements.

“Syndication Agent” means KeyBank National Association in its capacity as
syndication agent for the credit facility evidenced by this Agreement.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Test Period” means, at any time, the four consecutive fiscal quarters of the
Borrower then last ended.

“Threshold Amount” means $10,000,000.

“Tower Group Personal Lines Transaction” means the purchase by the Borrower from
ACP Re Ltd. (“ACP Re”) of renewal rights and certain other assets related to the
personal lines insurance operations of Tower Group International, Ltd.
(“Tower”), including certain Attorneys-in-Fact (as defined in the Purchase
Agreement) which serve as insurance managers for the reciprocal exchanges
managed by Tower, pursuant to the Amended and Restated Personal Lines Stock and
Asset Purchase Agreement, dated April 8, 2014 (as it may be amended or otherwise
modified from time to time, the “Purchase

 

24



--------------------------------------------------------------------------------

Agreement”), between the Borrower and ACP Re and the other Tower related
transactions described in the Personal Lines Master Agreement, dated April 8,
2014, between the Borrower and ACP Re, as it may be amended or otherwise
modified from time to time.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Regulated Insurance Company” means a Regulated Insurance Company organized
under the laws of a jurisdiction within the United States.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.

“Wholly Owned Domestic Subsidiary” means any Wholly Owned Subsidiary that is a
Domestic Subsidiary.

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
Equity Interests (other than, in the case of a corporation, directors’
qualifying shares or nominee shares required under applicable law) are directly
or indirectly owned or controlled by such Person and/or one or more Wholly Owned
Subsidiaries of such Person. Unless the context clearly requires otherwise, all
references to any Wholly Owned Subsidiary shall mean a Wholly Owned Subsidiary
of the Borrower.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as

 

25



--------------------------------------------------------------------------------

referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders and
decrees, of all Governmental Authorities. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP; SAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP or SAP, as the case may be, as in effect from time to time;
provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or SAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or SAP or in the application thereof,
then such provision shall be interpreted on the basis of GAAP or SAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

SECTION 1.05 Status of Obligations. In the event that the Borrower shall at any
time issue or have outstanding any Subordinated Indebtedness, the Borrower shall
take all such actions as shall be necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may

 

26



--------------------------------------------------------------------------------

have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrower in Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Credit Exposures exceeding the Aggregate Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02 Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $2,500,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight
(8) Eurodollar Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one (1) Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be

 

27



--------------------------------------------------------------------------------

irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04 Intentionally Omitted.

SECTION 2.05 Intentionally Omitted.

SECTION 2.06 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of Letters of Credit
denominated in Dollars as the applicant thereof for the support of its or its
Subsidiaries’ obligations, in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension

 

28



--------------------------------------------------------------------------------

(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the amount of the LC Exposure shall not exceed the LC
Sublimit and (ii) the sum of the total Revolving Credit Exposures shall not
exceed the Aggregate Commitment.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date; provided that any
Letter of Credit which is issued in the final year prior to the Maturity Date
may have an expiry date which is no later than the date which is one year after
the Maturity Date if cash collateralized as contemplated by Section 2.06(j)
below (each such Letter of Credit, an “Extended Letter of Credit”).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit (including, for the avoidance of doubt, a Letter of Credit
issued in support of any Subsidiary’s obligations), the Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent in Dollars the amount
equal to such LC Disbursement, calculated as of the date the Issuing Bank made
such LC Disbursement not later than 12:00 noon, New York City time, on the date
that such LC Disbursement is made, if the Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on such date, or,
if such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than the amount of $1,000,000, the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing in an equivalent amount of such LC Disbursement and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing. If the Borrower fails to make
such payment when due, the Administrative Agent

 

29



--------------------------------------------------------------------------------

shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay in
Dollars to the Administrative Agent its Applicable Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice

 

30



--------------------------------------------------------------------------------

shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b)(ii). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If (x) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, or (y) the Borrower requests the issuance of an Extended Letter of
Credit, the Borrower shall deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Lenders (the
“LC Collateral Account”), an amount in cash equal to 105% of the amount of the
LC Exposure in respect of the Extended Letter of Credit (in the case of the
foregoing clause (y)) or in the aggregate (in the case of the foregoing clause
(x) as of such date plus any accrued and unpaid interest thereon); provided that
the obligation to deposit such cash collateral shall (1) in the case of an
Extended Letter of Credit, be required by no later than the date of issuance,
renewal or extension of such Extended Letter of Credit and (2) become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. The
Borrower also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement

 

31



--------------------------------------------------------------------------------

obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.

SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City or Chicago
and designated by the Borrower in the applicable Borrowing Request; provided
that ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e) shall be remitted by the Administrative Agent to
the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit the Borrower to elect an Interest Period for Eurodollar
Loans that does not comply with Section 2.02(d).

 

32



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the total Revolving Credit Exposures would exceed the
Aggregate Commitment.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such

 

33



--------------------------------------------------------------------------------

notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Revolving Borrowing, not
later than 11:00 a.m., New York City time, three (3) Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would

 

34



--------------------------------------------------------------------------------

be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16.

(b) If at any time the sum of the aggregate principal amount of all of the
Revolving Credit Exposures exceeds the Aggregate Commitment, the Borrower shall
immediately repay Borrowings or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause the aggregate principal amount of
all Revolving Credit Exposures to be less than or equal to the Aggregate
Commitment.

SECTION 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the Available Revolving Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such commitment fee shall continue to accrue on the daily
amount of such Lender’s Revolving Credit Exposure from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate of 0.125% per annum (or such other rate as is mutually
agreed upon by the Borrower and the Issuing Bank) on the average daily amount of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Unless otherwise specified above,
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

35



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Revolving Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Revolving Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means
(including, without limitation, by means of an Interpolated Rate) do not exist
for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election

 

36



--------------------------------------------------------------------------------

Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be repaid on the last day of
the then current Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurodollar Revolving Borrowing, such Borrowing shall be made
as an ABR Borrowing.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by such Lender, the Issuing Bank or such other Recipient (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable
Lender, the Issuing Bank or such other Recipient under agreements having
provisions similar to this Section 2.15 after consideration of such factors as
such Lender or the Issuing Bank or such other Recipient then reasonably
determines to be relevant).

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered as reasonably determined by such Lender or the Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable Lender
or the Issuing Bank under agreements having provisions similar to this
Section 2.15

 

37



--------------------------------------------------------------------------------

after consideration of such factors as such Lender or the Issuing Bank then
reasonably determines to be relevant).

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss and any reasonable cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

SECTION 2.17 Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by the
Borrower under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.

 

38



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with any Loan Document (including amounts paid or payable under this
Section 2.17(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(d) shall be paid within ten (10) days after the Recipient delivers
to the Borrower a certificate stating the amount of any Indemnified Taxes so
paid or payable by such Recipient and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense (or, in the case of a
Change in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this
Section 2.17(f). If any form or certification previously

 

39



--------------------------------------------------------------------------------

delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within ten (10) days after such expiration, obsolescence or inaccuracy)
notify the Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit D (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the

 

40



--------------------------------------------------------------------------------

applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses (including any
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes the Issuing Bank.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603,
except payments to be made directly to the Issuing Bank as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto, pursuant to instructions
provided to the Borrower by such Person. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.

 

41



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
paragraph or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans and that all such Borrowings shall be deemed to have been
requested pursuant to Section 2.03 and (ii) the Administrative Agent to charge
any deposit account of the Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day

 

42



--------------------------------------------------------------------------------

from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations to
the Administrative Agent or the Issuing Bank, as applicable, under such Section
until all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account over which the Administrative Agent shall have
exclusive control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld or
delayed, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

 

43



--------------------------------------------------------------------------------

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (A) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments and (B) no
Default has occurred and is continuing;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which

 

44



--------------------------------------------------------------------------------

such Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Bank to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

SECTION 2.21 Expansion Option. The Borrower may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $10,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $50,000,000. The Borrower
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
provide new Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Borrower and the Administrative
Agent and (ii) (x) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit E
hereto, and (y) in the case of an Augmenting Lender, the Borrower and such
Augmenting Lender execute an agreement substantially in the form of Exhibit F
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Commitments or Incremental Term Loan pursuant to this Section 2.21. Increased
and new Commitments and Incremental Term Loans created pursuant to this
Section 2.21 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in compliance (on a pro forma basis) with the covenants contained in
Section 6.14 and (ii) the Administrative Agent shall have received documents and
opinions consistent with those delivered on the Effective Date as to the
organizational power and authority of the Borrower to borrow hereunder after
giving effect to such increase, to the extent requested by the Administrative
Agent. On the effective date of any increase in the Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) except in the case of any Incremental Term Loans, the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Commitments (with such reborrowing to consist
of the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower, in accordance with the
requirements of Section 2.03). The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence shall be accompanied by

 

45



--------------------------------------------------------------------------------

payment of all accrued interest on the amount prepaid and, in respect of each
Eurodollar Loan, shall be subject to indemnification by the Borrower pursuant to
the provisions of Section 2.16 if the deemed payment occurs other than on the
last day of the related Interest Periods. The Incremental Term Loans (a) shall
rank pari passu in right of payment with the Revolving Loans, (b) shall not
mature earlier than the Maturity Date (but may have amortization prior to such
date) and (c) shall be treated substantially the same as (and in any event no
more favorably than) the Revolving Loans; provided that (i) the terms and
conditions applicable to any tranche of Incremental Term Loans maturing after
the Maturity Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date and (ii) the Incremental Term Loans may be priced differently
than the Revolving Loans. Incremental Term Loans may be made hereunder pursuant
to an amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.21. Nothing contained in this
Section 2.21 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or provide Incremental
Term Loans, at any time.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement and the other
Loan Documents have been duly executed and delivered by the Borrower and
constitute legal, valid and binding obligations of the Borrower, enforceable
against it in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require, on the part of the Borrower, any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the Organizational Documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority
having applicability to the Borrower or any of its Subsidiaries, (c) will not
violate or result in a default under any indenture, material agreement or other
material instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.

 

46



--------------------------------------------------------------------------------

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2013, reported on by BDO USA, LLP, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended March 31, 2014 (other than a statement of stockholders
equity), certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP.

(b) The Borrower has heretofore furnished to the Lenders copies of the annual
Statutory Statements of each U.S. Regulated Insurance Company as of December 31,
2013 and 2012, and for the fiscal years then ended, each as filed with the
Applicable Insurance Regulatory Authority (collectively, the “Historical
Statutory Statements”); provided, that the Statutory Statement of a
U.S. Regulated Insurance Company shall not be required to be delivered for any
year that such U.S. Regulated Insurance Company was not a Subsidiary of the
Borrower. The Historical Statutory Statements (including, without limitation,
the provisions made therein for investments and the valuation thereof, reserves,
policy and contract claims and statutory liabilities) have been prepared in
accordance with SAP (except as may be reflected in the notes thereto and
subject, with respect to the relevant quarterly statements, to the absence of
notes required by SAP and to normal year-end adjustments), were in compliance
with the applicable Requirements of Law when filed and present fairly in all
material respects the financial condition of the respective U.S. Regulated
Insurance Companies covered thereby as of the respective dates thereof and the
results of operations, changes in capital and surplus and cash flow of the
respective Regulated Insurance Companies covered thereby for the respective
periods then ended.

(c) Except as set forth in the financial statements referred to in
Section 3.04(a), there are no liabilities of the Borrower or of any of its
Subsidiaries of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which could reasonably be expected to result in a
Material Adverse Effect.

(d) Since December 31, 2013, there has been no event, change, circumstance or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.05 Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that are not
reasonably expected to have a Material Adverse Effect.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and, to the knowledge of the Borrower, the use thereof
by the Borrower and its Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that question the validity or
enforceability of the Agreement or any of the other Loan Documents, or of any
action to be taken by the Borrower pursuant to this Agreement or any of the
other Loan Documents.

 

47



--------------------------------------------------------------------------------

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

SECTION 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all Requirements of Law and orders of any
Governmental Authority, in each case, applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.08 Investment Company Status. The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. As of the Effective Date, there are no tax sharing agreements or similar
arrangements (including tax indemnity arrangements) with respect to or involving
the Borrower or any of its Subsidiaries, other than tax sharing agreements
between the Borrower and its Subsidiaries.

SECTION 3.10 ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. Except as, either individually or in the aggregate, has
not had, and could not reasonably be expected to have, a Material Adverse
Effect, the Borrower and its Subsidiaries and their ERISA Affiliates (i) have
fulfilled their respective obligations under the minimum funding standards of
ERISA and the Code with respect to each Plan and are in compliance with the
applicable provisions of ERISA and the Code, and (ii) have not incurred any
liability to the PBGC or any Plan or Multiemployer Plan (other than to make
contributions in the ordinary course of business).

(b) Except as, either individually or in the aggregate, has not had, and would
not reasonably be expected to have, a Material Adverse Effect, (i) each Foreign
Pension Plan has been maintained in compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities, (ii) all contributions required to be made with respect
to a Foreign Pension Plan have been timely made, (iii) neither the Borrower nor
any of its Subsidiaries has incurred any obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan and (iv) the
present value of the accrued benefit liabilities (whether or not vested) under
each Foreign Pension Plan that is required to be funded, determined as of the
end of the Borrower’s most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities.

SECTION 3.11 Disclosure; Deferred Acquisition Payments. (a) The Borrower has
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which it or any

 

48



--------------------------------------------------------------------------------

of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the written information, reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement and any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein (taken as a whole), in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

(b) Schedule 3.11 (which schedule may be updated from time to time by the
Borrower after the Effective Date by delivery of an updated Schedule 3.11
certified by a Responsible Officer of the Borrower) accurately and completely
lists all acquisition agreements pursuant to which the Borrower and its
Subsidiaries has an obligation to make Deferred Acquisition Payments.

SECTION 3.12 Federal Regulations. The Borrower is not engaged nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulations T, U or X of the Board as now and from time to time hereafter in
effect. No part of the proceeds of the Loan hereunder will be used for
“purchasing” or “carrying” “margin stock” as so defined or for any purpose which
violates, or which would be inconsistent with, the provisions of the Regulations
of such Board.

SECTION 3.13 General Insurance. The properties of the Borrower and each of its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts (after giving effect
to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or such Subsidiary operates.

SECTION 3.14 Seniority. The Obligations are, and will be, superior and senior in
right of payment to any Indebtedness of the Borrower to any of its Subsidiaries
(including, without limitation, any obligations to make Deferred Acquisition
Payments).

SECTION 3.15 Corporate Structure; Subsidiaries. (a) Set forth on Schedule 3.15
is a complete and correct list of (i) all of the Subsidiaries of the Borrower as
of the Effective Date, together with, for each such Subsidiary, (A) the
jurisdiction of organization of such Subsidiary, (B) each Person holding direct
ownership interests in such Subsidiary and (C) the percentage ownership of such
Subsidiary represented by such ownership interests. Except as set forth on
Schedule 3.15, each of the Borrower and its Subsidiaries owns, free and clear of
Liens and has the unencumbered right to vote, all the outstanding ownership
interests in each Person shown to be held by it on Schedule 3.15. All Equity
Interests of each Subsidiary of the Borrower are duly and validly issued and are
fully paid and non-assessable.

(b) As of the Effective Date, there are no restrictions on the Borrower or any
of its Subsidiaries which prohibit or otherwise restrict the transfer of cash or
other assets from any Subsidiary of the Borrower to the Borrower, other than
(i) prohibitions or restrictions existing under or by reason of this Agreement
or the other Loan Documents, (ii) prohibitions or restrictions existing under or
by reason of applicable Requirements of Law, (iii) prohibitions or restrictions
existing under or by reason of the documents evidencing the Permitted Tax
Incentive Financing Transactions; and (iv) other prohibitions or

 

49



--------------------------------------------------------------------------------

restrictions which, either individually or in the aggregate, have not had, or
could not reasonably be expected to have, Material Adverse Effect.

SECTION 3.16 Insurance Licenses. Each Regulated Insurance Company holds all
licenses (including licenses or certificates of authority from Applicable
Insurance Regulatory authorities), permits or authorizations necessary or
otherwise required to transact insurance and reinsurance business (collectively,
the “Insurance Licenses”). There is (i) no Insurance License that is the subject
of a proceeding for suspension, revocation or limitation or any similar
proceedings, (ii) no sustainable basis for such a suspension, revocation or
limitation, and (iii) to the knowledge of the Borrower, no such suspension,
revocation or limitation threatened by any Applicable Insurance Regulatory
Authority, that, in each instance under clauses (i), (ii) and (iii) above and
either individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect.

SECTION 3.17 Insurance Business. All insurance policies issued by any Regulated
Insurance Company are, to the extent required under applicable law, on forms
approved by the insurance regulatory authorities of the jurisdictions where
issued or have been filed with and not objected to by such authorities within
the period for objection, except for those forms with respect to which a failure
to obtain such approval or make such a filing without it being objected to,
either individually or in the aggregate, has not had, and could not reasonably
be expected to have, a Material Adverse Effect.

SECTION 3.18 Use of Proceeds. The proceeds of the Loans will be used only to
finance acquisitions permitted under this Agreement and the working capital
needs, and for general corporate purposes, of the Borrower and its Subsidiaries
in the ordinary course of business.

SECTION 3.19 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance in
all material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary or to the
knowledge of the Borrower or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other Transactions will
violate Anti-Corruption Laws or applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Thompson Hine

 

50



--------------------------------------------------------------------------------

LLP, counsel for the Borrower, substantially in the form of Exhibit B, and
covering such other matters relating to the Borrower, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.

(c) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for the quarterly period ended March 31, 2014 and (iii) satisfactory
financial statement projections through and including the Borrower’s 2018 fiscal
year, together with such information as the Administrative Agent and the Lenders
shall reasonably request (including, without limitation, a detailed description
of the assumptions used in preparing such projections).

(d) The Regulated Insurance Companies, as a group, shall have an A.M. Best
Company financial strength rating of at least “A-”.

(e) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit C and (ii) to the
extent requested by any of the Lenders, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Act (as defined
below).

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, certifying (i) that the representations and warranties
contained in Article III are true and correct as of such date and (ii) that no
Default or Event of Default has occurred and is continuing as of such date.

(g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with the
Transactions and the continuing operations of the Borrower and its Subsidiaries
(including all insurance and other regulatory compliance) have been obtained and
are in full force and effect.

(h) The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

 

51



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that the Borrower will, and
will cause each of its Subsidiaries to:

SECTION 5.01 Financial Statements; Ratings Change and Other Information. Furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available and in any event within
120 days after the end of each fiscal year of the Borrower, its audited
consolidated balance sheet, unaudited consolidating balance sheet and related
audited consolidated statements of operations, stockholders’ equity and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
BDO USA, LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied.

(b) Quarterly Financial Statements. As soon as available and in any event within
60 days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, its consolidated and consolidating balance sheet and
related consolidated statements of operations and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated (and, in the case of the balance sheet, consolidating) basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

(c) Officer’s Certificate. Concurrently with any delivery of financial
statements under Sections 5.01(a) and 5.01(b), a certificate of a Financial
Officer of the Borrower (i) certifying that no Default or Event of Default has
occurred, or if any Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.14(a), (b), (c), (d) and (e) as at the end of such
fiscal year or quarter, as the case may be, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04(a) and, if any such change has
occurred, specifying the effect of such change on the

 

52



--------------------------------------------------------------------------------

financial statements accompanying such certificate, (iv) certifying that the
Regulated Insurance Companies have maintained adequate reserves and
(v) providing a breakdown of Indebtedness set forth in such financial
statements, including an explanation of material changes thereto, in each case
in form and substance reasonably satisfactory to the Administrative Agent.

(d) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials and
documents filed by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, or to holders of its Indebtedness pursuant to the terms
of the documentation governing such Indebtedness (or any trustee, agent or other
representative therefor), as the case may be.

(e) Reports to Debt Holders. Promptly after the furnishing thereof, copies of
any statement or report furnished to any holder of debt securities of the
Borrower or of any of its Subsidiaries pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to any other subsection of this Section 5.01.

(f) Management Letters. Promptly after the receipt thereof by the Borrower, a
copy of any “management letter” received by the Borrower from its certified
public accountants and the management’s responses thereto.

(g) Insurance Reports and Filings.

(i) By no later than the following dates, a copy of each Statutory Statement
filed, or required to be filed, by each Regulated Insurance Company:

(A) in the case of annual Statutory Statements, (1) upon the earlier of
(x) fifteen (15) days after the regulatory filing date or (y) ninety (90) days
after the close of each fiscal year of such Regulated Insurance Company, in each
case such Statutory Statements being certified by a Financial Officer of such
Regulated Insurance Company and prepared in accordance with SAP and (2) no later
than each June 15, copies of such Statutory Statements audited and certified by
independent certified public accountants of recognized national standing.

(B) in the case of quarterly Statutory Statements, upon the earlier of (x) ten
(10) days after the regulatory filing date or (y) sixty (60) days after the
close of each of the first three (3) fiscal quarters of each fiscal year of such
Regulated Insurance Company, in each case such Statutory Statements being
certified by a Financial Officer of such Regulated Insurance Company and
prepared in accordance with SAP.

(ii) Promptly following the delivery or receipt, as the case may be, by any
Regulated Insurance Company or any of their respective Subsidiaries, copies of
(A) each registration, filing or submission made by or on behalf of any
Regulated Insurance Company with any Applicable Insurance Regulatory Authority,
except for policy form or rate filings and other ordinary course immaterial
communications, (B) each examination and/or audit report submitted to any
Regulated Insurance Company by any Applicable Insurance Regulatory Authority,
(C) all information which the Lenders may from time to time reasonably request
with respect to the nature or status of any deficiencies or violations reflected
in any examination report or other similar report, and (D) each report, order,
direction, instruction, approval, authorization, license or other notice which
the Borrower or any Regulated Insurance Company may at any time receive from any
Applicable Insurance Regulatory Authority, in each of (A) through (D) that is
material to the Borrower and its Subsidiaries, taken as a whole, as reasonably
determined by the board of

 

53



--------------------------------------------------------------------------------

directors of the Borrower, a duly authorized committee thereof or a Responsible
Officer of the Borrower.

(iii) Promptly following notification thereof from a Governmental Authority,
notification of the suspension, limitation, termination or non-renewal of, or
the taking of any other materially adverse action in respect of, any material
Insurance License.

(h) Rating Information. Promptly after A.M. Best Company shall have announced a
downgrade in the financial strength rating of any Regulated Insurance Company,
written notice of such rating change.

(i) Other Information. Promptly following any request therefor, such other
information or existing documents regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary, or compliance with the
terms of this Agreement (including any information required under the Act), as
the Lenders may reasonably request from time to time.

Documents required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.01(d) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which the Administrative Agent has access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent, if the Administrative Agent requests, in
writing, the Borrower deliver such paper copies, until a written request to
cease delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the certificate of a
Financial Officer required by Section 5.01(c) to the Administrative Agent.

SECTION 5.02 Notices of Material Events. Furnish to the Administrative Agent and
each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or, to the knowledge of the Borrower, any
threat or notice of intention of any Person to file or commence, any action,
suit or proceeding, whether at law or in equity by or before any arbitrator or
Governmental Authority (i) against or affecting the Borrower or any Subsidiary
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect or (ii) with respect to any Loan Document;

(c) (x) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
the Threshold Amount; and (y) that any contribution in excess of the Threshold
Amount required to be made with respect to a Foreign Pension Plan has not been
timely made, or that the Borrower or any Subsidiary of the Borrower may incur
any liability in excess of the Threshold Amount pursuant to any Foreign Pension
Plan (other than to make contributions in the ordinary course of business).

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business.

(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.03 or Section 6.05 or, in the case of any Subsidiary,
where the failure to perform such obligations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; and at all times maintain, preserve and protect all property material
to the conduct of such business and keep such property in good repair, working
order and condition (other than wear and tear occurring in the ordinary course
of business) and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times; provided, however, that nothing in this
Section 5.03(b) shall prevent (i) sales of property, consolidations or mergers
by or involving the Borrower or any Subsidiary in accordance with Section 6.03
or Section 6.05; (ii) the withdrawal by the Borrower or any of its Subsidiaries
of its qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by the Borrower
or any of its Subsidiaries of any rights, franchises, licenses, trademarks,
trade names, copyrights or patents that such Person reasonably determines are
not useful to its business or no longer commercially desirable.

SECTION 5.04 Obligations and Taxes.

(a) Obligation. Pay its Indebtedness and other obligations promptly and in
accordance with their terms and pay and discharge promptly when due all Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, services,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
other than a Lien permitted under Section 6.02 upon such properties or any part
thereof; provided that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim so long as (i) the
validity or amount thereof shall be contested in good faith by appropriate
proceedings timely instituted and diligently conducted, (ii) the Borrower or its
Subsidiary, as the case may be, shall have set aside on its books adequate
reserves or other appropriate provisions with respect thereto in accordance with
GAAP, and (iii) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

(b) Filing of Returns. Timely and correctly file all material Tax returns
required to be filed by it. Withhold, collect and remit all Taxes that it is
required to collect, withhold or remit.

SECTION 5.05 Insurance. Maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

SECTION 5.06 Books and Records; Inspection Rights.

 

55



--------------------------------------------------------------------------------

(a) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP and/or SAP, as applicable, and all Requirements
of Law are made of all dealings and transactions in relation to its business and
activities.

(b) The Borrower will, and will cause each of its Subsidiaries to, permit the
Administrative Agent (or if an Event of Default is continuing, any Lender) and
any representatives or independent contractors designated by the Administrative
Agent or such Lender, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss affairs, finances, accounts
and condition of the Borrower or any Subsidiary with the officers thereof and
advisors therefor (including independent accountants), all at the expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided, however, that unless an Event of Default exists, the Borrower shall
only be required to pay for one (1) such visit by the Administrative Agent and
its representatives and independent contractors per fiscal year of the Borrower
and provided, further, that when an Event of Default exists the Administrative
Agent or any Lender (or any of its representatives or independent contractors)
may do any of the foregoing at the sole expense of the Borrower at any time
during normal business hours and without advance notice. Notwithstanding the
foregoing, the Borrower may place reasonable limits on access to information
which is proprietary or constitutes trade secrets and need not disclose any
information if such disclosure would be prohibited by a confidentiality
agreement entered into by the Borrower on an arm’s length basis and in good
faith.

SECTION 5.07 Compliance with Laws. Comply with all Requirements of Law and
decrees and orders of any Governmental Authority applicable to it or its
property (including, without limitation, the Act), except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance in all material
respects by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loan only for the purposes
set forth in Section 3.18 and not in contravention of any Requirements of Law or
of any Loan Document. The Borrower will not request any Borrowing or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country in violation of any Sanctions applicable to any party
hereto or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

SECTION 5.09 Financial Strength Ratings. The Borrower shall ensure that each
Regulated Insurance Company that is material to the Borrower and its
Subsidiaries, taken as a whole, has in effect, at all times (except to the
extent such Regulated Insurance Company no longer exists as a result of a
transaction expressly permitted by Section 6.03 or Section 6.05), a current
financial strength rating of no less than “A-” from A.M. Best Company, if such
Regulated Insurance Company is rated; provided that the requirements of this
Section 5.09 shall apply to the Regulated Insurance Companies, as a group, to
the extent the Regulated Insurance Companies are rated as a group (and not
individually) by A.M. Best Company.

 

56



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that the Borrower will not, and the
Borrower will not cause or permit any Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or suffer to exist or otherwise
become liable in respect of any Indebtedness, except that the following shall be
permitted:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness with
Indebtedness of a similar type that does not increase the outstanding principal
amount thereof;

(c) Indebtedness in respect of Capital Lease Obligations and Purchase Money
Obligations for fixed or capital assets within the limitations set forth in
Section 6.02(d), and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided, however, that the aggregate principal amount of all Indebtedness
permitted by this Section 6.01(c) shall not exceed $15,000,000 at any one time
outstanding;

(d) Indebtedness of the Borrower or any Regulated Insurance Company under Swap
Obligations to the extent permitted by Section 6.06;

(e) Indebtedness constituting Investments permitted by Section 6.04(d);

(f) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of its incurrence;

(g) (i) Indebtedness resulting from the endorsements of instruments for deposit
in the ordinary course of business, (ii) to the extent constituting
Indebtedness, obligations in respect of purchasing card and credit card
arrangements and (iii) Indebtedness of the Borrower or any Subsidiary in respect
of performance bonds, appeal bonds, surety bonds and similar obligations, in
each case, incurred in the ordinary course of business;

(h) any repurchase obligations of the Borrower or any Regulated Insurance
Company under any Repurchase Agreement and any Repurchase Liability of the
Borrower or any Regulated Insurance Company; provided, however, that the
aggregate amount of all such obligations and Repurchase Liabilities permitted by
this Section 6.01(h) shall not exceed $150,000,000 at any time outstanding;

(i) Indebtedness which represents an extension, refinancing or renewal of any of
the Indebtedness described in Section 6.01(j), (k) or (l); provided that,
(i) the aggregate principal amount of such Indebtedness is not greater than the
aggregate principal amount of the Indebtedness so extended, refinanced or
renewed, (ii) the interest rate of such Indebtedness is not higher than the
interest rate of the Indebtedness so extended, refinanced or renewed (other than
an increase of such interest rate to the then

 

57



--------------------------------------------------------------------------------

current market interest rate for such type of Indebtedness, as applicable),
(iii) such Indebtedness may be secured by the Liens that secured the
Indebtedness so extended, refinanced or renewed; provided such Liens do not
extend to any additional property of the Borrower or any Subsidiary, (iv) no
Subsidiary is required to become obligated with respect thereto unless
previously obligated on such refinanced Indebtedness, (v) such Indebtedness does
not result in a shortening of the maturity of the Indebtedness so extended,
refinanced or renewed, (vi) the terms of any such Indebtedness are not less
favorable to the obligor thereunder than the original terms of the Indebtedness
so extended, refinanced or renewed and (vii) if the Indebtedness that is
extended, refinanced or renewed was subordinated in right of payment to the
Obligations, then the terms and conditions of the extension, refinancing or
renewal Indebtedness must include subordination terms and conditions that are at
least as favorable to the Lenders as those that were applicable to the
Indebtedness so extended, refinanced or renewed;

(j) Indebtedness of a Person that becomes a Subsidiary or Indebtedness attaching
to assets that are acquired by the Borrower or any of its Subsidiaries, in each
case after the Effective Date in connection with a Permitted Acquisition, and
any extensions, refinancings and renewals of such Indebtedness in accordance
with Section 6.01(i); provided that (i) such Indebtedness existed at the time
such Person became a Subsidiary or at the time such assets were acquired and, in
each case, was not created in contemplation of or in connection with such
Permitted Acquisition, (ii) such Indebtedness is not guaranteed in any respect
by the Borrower or any Subsidiary (other than by any such Person that so becomes
a Subsidiary), (iii) no Default or Event of Default has occurred and is
continuing prior to the assumption of such Indebtedness or would arise after
giving effect (including giving effect on a pro forma basis) thereto and
(iv) the sum of the aggregate principal amount of Indebtedness permitted by this
clause (j) and clause (k) below shall not exceed $20,000,000 at any time
outstanding;

(k) unsecured Indebtedness in respect of obligations to make Deferred
Acquisition Payments, and extensions, refinancings and renewals of such
Indebtedness in accordance with Section 6.01(i); provided that the sum of the
aggregate amount of Indebtedness permitted by this clause (k) and clause (j)
above shall not exceed $20,000,000 at any time outstanding; provided further
that, if the aggregate amount of all such obligations to make Deferred
Acquisition Payments exceeds $10,000,000 at any one time, then such excess
amount shall be subordinated to the Obligations on terms and conditions, and
pursuant to documentation, reasonably satisfactory to the Administrative Agent;
provided, further, that any payments in respect of such Indebtedness shall be
subject to Sections 6.07(b) and 6.13(a)(iii);

(l) in the case of Reliant, the Reliant Indebtedness and any extension,
refinancing or renewal of any of such Reliant Indebtedness in accordance with
Section 6.01(i); provided that (i) the aggregate principal amount of the Reliant
Indebtedness shall not exceed $1,500,000 outstanding at any time, and (ii) any
payments in respect of such Reliant Indebtedness shall be subject to
Section 6.13(a)(ii);

(m) with respect to any Specified Life Settlement Subsidiary, any Indebtedness
or obligations of such Specified Life Settlement Subsidiary; provided that
neither the Borrower nor any Subsidiary shall be liable, directly or indirectly,
for any such Indebtedness or obligations or otherwise give security therefor;

(n) FHLB Loans incurred in the ordinary course of business and on customary
terms and conditions; provided that the aggregate principal amount of
Indebtedness permitted by this clause (n) shall not exceed $20,000,000 at any
time outstanding;

(o) Guarantees by any Subsidiary of the Borrower in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Subsidiary of the
Borrower; provided, that if the Indebtedness that is being guaranteed is
unsecured and/or subordinated to the Obligations, the

 

58



--------------------------------------------------------------------------------

guaranty shall also be unsecured and/or subordinated to the Obligations;
provided further that the aggregate principal amount of Guarantees permitted by
this clause (o) shall not exceed $10,000,000 at any time outstanding; and

(p) other unsecured Indebtedness of the Borrower and its Subsidiaries
(including, for the avoidance of doubt, Indebtedness of the Borrower or any
Subsidiary as an account party in respect of letters of credit) in an aggregate
principal amount not exceeding $25,000,000 at any time outstanding.

SECTION 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Permitted Encumbrances;

(b) Liens on cash provided as collateral for LC Obligations pursuant to this
Agreement;

(c) Liens on any property or asset of the Borrower or any Subsidiary existing on
the Effective Date and not contemplated by any of subsections (a) and (b) above
of this Section 6.02 and set forth in Schedule 6.02; provided that (i) such
Liens shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Liens shall secure only those obligations which it
secures on the Effective Date and (iii) such Liens shall not be renewed,
extended or spread in any way;

(d) Liens securing Indebtedness permitted under Section 6.01(c); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(e) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or consignments; provided such Liens
extend solely to the assets subject to such leases or consignments;

(f) Liens securing collateralized Repurchase Agreements constituting a borrowing
of funds by the Borrower or any Regulated Insurance Company in the ordinary
course of business for investment purposes in accordance with the Investment
Policy of the Borrower or such Regulated Insurance Company, as applicable;

(g) Liens in favor of Access Plans, Inc., an Oklahoma corporation, granted by
Reliant on the Equity Interests (and proceeds thereof) of America’s Health;
provided that (i) such Liens secure only the Reliant Indebtedness permitted by
Section 6.01(l), and (ii) such Liens do not attach to, encumber or spread to any
other property or assets of the Borrower or any of its Subsidiaries;

(h) Liens existing on any property or asset of any Person that becomes a
Subsidiary in accordance with the terms of this Agreement after the date hereof
prior to the time such Person becomes a Subsidiary or Liens existing on any
property or assets of any Person acquired in accordance with the terms of this
Agreement after the date hereof prior to the time such property or assets are
acquired; provided that (i) such Lien is not created in contemplation of or in
connection with such Person becoming a Subsidiary or such property or assets
being acquired, (ii) such Lien shall not apply to any other property or assets
of the Borrower or any other Subsidiary, (iii) such Lien shall secure only those
obligations which it secures on the date such Person becomes a Subsidiary or
such property or assets are

 

59



--------------------------------------------------------------------------------

acquired, (iv) such Lien shall only secure only Indebtedness permitted by
Section 6.01(j) and (v) the principal amount of Indebtedness secured by such
Liens does not at any time exceed $5,000,000; and

(i) the Permitted Tax Incentive Financing Transactions.

SECTION 6.03 Fundamental Changes. Enter into any transaction of merger or
consolidation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolutions), except that, so long as no Default exists or would
result therefrom:

(a) any Wholly Owned Subsidiary or any other Person may merge or consolidate
with or into the Borrower; provided that the Borrower is the surviving or
continuing Person of such transaction;

(b) any Subsidiary of the Borrower may merge or consolidate with or into any
other Subsidiary of the Borrower; provided, however, that, if any Subsidiary
party to such transaction is a Wholly Owned Subsidiary, the surviving or
continuing Person of such transaction shall be a Wholly Owned Subsidiary;
provided, further, that, if any Subsidiary party to such transaction is a
Domestic Subsidiary of the Borrower, the surviving or continuing Person of such
transaction shall be a Domestic Subsidiary;

(c) any Subsidiary of the Borrower may dissolve, liquidate or wind up its
affairs at any time; provided that, in the case of a dissolution, liquidation or
winding up of affairs of a Domestic Subsidiary, all of its assets, if any, and
ongoing business are distributed or transferred to (i) the Borrower or (ii) any
Wholly Owned Domestic Subsidiary; and

(d) any Person (other than the Borrower) may merge into any Subsidiary of the
Borrower, provided that such Subsidiary of the Borrower is the surviving or
continuing Person of such transaction.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.
Purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly Owned Subsidiary prior to such merger) any Equity Interest,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, make or permit any capital
contribution to, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit or all or a substantial part of the business of, such Person (the foregoing
is collectively referred to as “Investments”), except that the following shall
be permitted:

(a) Investments existing on the Effective Date and identified on Schedule 6.04;

(b) Investments in Eligible Investments; provided that such Investments shall be
made solely for investment purposes for the investment portfolio of the Borrower
or any Subsidiary in accordance with the Investment Policy of the Borrower and
in the ordinary course of business;

(c) advances to officers, directors and employees of the Borrower and any
Subsidiaries of the Borrower in an aggregate amount not to exceed $1,000,000 at
any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;

(d) (i) Investments by the Borrower in any Wholly Owned Domestic Subsidiary
(other than Investments made by the Borrower for the purposes set forth in
Section 6.04(k)), (ii)

 

60



--------------------------------------------------------------------------------

Investments by any Subsidiary in any Wholly Owned Domestic Subsidiary,
(iii) Investments by any Foreign Subsidiary in any other Foreign Subsidiary and
(iv) Investments by National General Management Corp. in any Subsidiary in the
ordinary course of business;

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) Guarantees by the Borrower of Capital Lease Obligations of any Subsidiary
permitted by Section 6.01;

(g) mergers and acquisitions permitted by Section 6.03;

(h) Swap Obligations permitted by Section 6.06;

(i) Permitted Acquisitions;

(j) Repurchase Agreements and Repurchase Transactions;

(k) so long as no Default has occurred and is continuing or would result from
such Investment, Investments by the Borrower or any Subsidiary after the
Effective Date in any Specified Life Settlement Subsidiary in the form of cash
contributions or payments to enable the applicable Specified Life Settlement
Subsidiary to acquire new life insurance policies or to pay life insurance
premiums in respect of life insurance policies owned by such Specified Life
Settlement Subsidiary; provided that (i) such cash contributions or payments are
used by the applicable Specified Life Settlement Subsidiary to acquire new life
insurance policies or to pay such life insurance premiums and (ii) the aggregate
amount of all Investments made pursuant to this Section 6.04(k) shall not exceed
$20,000,000 during any fiscal year of the Borrower;

(l) Strategic Investments; provided, however, that the aggregate amount of all
such Investments made pursuant to this Section 6.04(l) shall not exceed
$25,000,000 during the term of this Agreement; and provided further that no
single Strategic Investment (or series of related Strategic Investments) in any
single Person or its related or affiliated Persons shall be in an aggregate
amount in excess of $10,000,000;

(m) Investments by the Borrower or any Regulated Insurance Company to the extent
such Investments are required by the terms of the Borrower’s or such Regulated
Insurance Company’s membership in the FHLB for purposes of incurring FHLB Loans;

(n) loans and advances made by the Borrower or any Wholly Owned Subsidiary after
the Effective Date to agents, brokers, producers, insurance intermediaries,
sub-producers, sales representatives and similar Persons with whom the Borrower
or such Wholly Owned Subsidiary has business dealings in respect of the line of
business in which the Borrower and such Wholly Owned Subsidiary is engaged, in
the ordinary course of business and consistent with past practice of the
Borrower; provided that, in no event shall the aggregate principal amount of all
such loans and advances exceed $10,000,000 at any time outstanding;

(o) the Permitted Tax Incentive Financing Transactions; and

(p) the Tower Group Personal Lines Transaction, so long as immediately prior to
and after giving effect (including giving effect on a Pro Forma Basis) thereto
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the Borrower shall be in compliance with (A) Section 6.14(a) as of the date
of the consummation of such acquisition, (B) Section 6.14(b) as of the date

 

61



--------------------------------------------------------------------------------

of the consummation of such acquisition, (C) Section 6.14(c) as of the end of
the Test Period most recently ended, (D) Section 6.14(d) as of the date of the
consummation of such acquisition and (E) Section 6.14(e) as of the end of the
fiscal year of the Borrower most recently ended (in each case, to the extent
applicable, as determined in accordance with Section 6.14(g)).

SECTION 6.05 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of used, worn out, obsolete or surplus property by the Borrower
or any Subsidiary of the Borrower in the ordinary course of business that is, in
the reasonable judgment of the Borrower, no longer economically practicable to
maintain or useful in the conduct of its business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions by any Subsidiary of all or any of its business, property or
assets to the Borrower or any Wholly Owned Subsidiary;

(d) (i) mergers and acquisitions permitted by Section 6.03; and (ii) transfers
or dispositions permitted by Section 6.03(c);

(e) licenses or sublicenses by the Borrower or any Subsidiary of intellectual
property and general intangibles, including, without limitation, any proprietary
software of the Borrower or any Subsidiary, and licenses, leases or subleases by
the Borrower or any Subsidiary of other property, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Borrower or any of its Subsidiaries;

(f) any sale or other disposition of cash or Eligible Investments; provided,
however, that, in the case of Eligible Investments, such sale or disposition
shall be made solely for and in connection with the Borrower’s or any
Subsidiary’s, as applicable, investment portfolio and in accordance with the
Investment Policy of the Borrower or such Subsidiary, as applicable;

(g) ceding of insurance or reinsurance in the ordinary course of business;

(h) other Dispositions of any assets of the Borrower or any of its Subsidiaries
not otherwise permitted pursuant to the foregoing in this Section 6.05; provided
that (A) no Default then exists or would result therefrom and (B) such assets to
be Disposed pursuant to this Section 6.05(h), together with all assets of the
Borrower and its Subsidiaries previously Disposed pursuant to this
Section 6.05(h), do not in the aggregate constitute a Substantial Portion of the
assets of the Borrower and its Subsidiaries; and

(i) Dispositions of Investments made in compliance with Section 6.04; and

(j) any Specified Life Settlement Subsidiary may issue and sell any of its
Equity Interest in connection with an IPO or a Rule 144A Offering of such
Specified Life Settlement Subsidiary.

SECTION 6.06 Swap Agreements. Enter into any Swap Agreement, except for the
following:

(a) Swap Agreements entered into by the Borrower or any Regulated Insurance
Company from time to time in connection with the Borrower’s or such Regulated
Insurance Company’s

 

62



--------------------------------------------------------------------------------

investment portfolio and in accordance with the Investment Policy of the
Borrower or such Regulated Insurance Company, as applicable;

(b) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Regulated Insurance Company has actual exposure (other than
those in respect of Equity Interests of the Borrower or any Regulated Insurance
Companies); and

(c) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Regulated Insurance Company.

SECTION 6.07 Restricted Payments. Declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:

(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;

(b) in respect of obligations of the Borrower to make Deferred Acquisition
Payments, the Borrower may make such Deferred Acquisition Payments to the
appropriate payee in respect thereof, so long as (i) no Default or Event of
Default has occurred and is continuing or would result from such payments and
(ii) such Deferred Acquisition Payments are permitted to be made under the
subordination provisions, if any, applicable thereto;

(c) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;

(d) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and its Subsidiaries;

(e) the Borrower and any Subsidiary may make any payment (even if such payment
is in the form of a Restricted Payment) to the Borrower or another Subsidiary
that is required to be made with respect to or in connection with the terms of
any tax sharing, tax allocation or other similar tax arrangement or agreement
entered into among the Borrower and its Wholly Owned Subsidiaries;

(f) the Borrower may make any Restricted Payment that is funded solely with
Equity Issuance Proceeds; and

(g) the Borrower may declare and pay any cash dividend so long as immediately
after giving effect (including giving effect on a pro forma basis) to such
dividend (i) no Default or Event of Default has occurred and is continuing and
(ii) the Borrower would be in compliance with Section 6.14.

SECTION 6.08 Transactions with Affiliates. Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except the following shall be permitted:

 

63



--------------------------------------------------------------------------------

(a) transactions with any of its Affiliates (other than transactions permitted
by one or more of clauses (b) through (h) below) at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties or at such prices
and on terms and conditions that are consistent with past practices;

(b) transactions may be entered into between or among the Borrower and its
Subsidiaries not involving any other Affiliate of the Borrower to the extent
such transaction is expressly permitted pursuant to this Agreement;

(c) transactions may be entered into between or among two or more Subsidiaries
of the Borrower not involving any other Affiliate of the Borrower;

(d) any Restricted Payments permitted by Section 6.07;

(e) Investments permitted by Sections 6.04(d) and 6.04(i);

(f) any transactions permitted by Section 6.03;

(g) transactions existing on the Effective Date and described on Schedule 6.08
and any amendments thereto that are not materially adverse to the Lenders, as
reasonably determined by the Board of Directors of the Borrower, a duly
authorized committee thereof or any Responsible Officer of the Borrower;

(h) the Permitted Tax Incentive Financing Transactions; and

(i) the Tower Group Personal Lines Transaction.

SECTION 6.09 Restrictive Agreements. Directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by insurance law and related
regulations or other law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the Effective Date identified
on Schedule 6.09 (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof, (vi) the foregoing shall not apply to restrictions or
conditions imposed by any tax sharing, tax allocation or similar tax arrangement
or agreement entered into among the Borrower and its Subsidiaries, (vii) the
foregoing shall not apply to restrictions or conditions imposed by the Permitted
Tax Incentive Financing Transactions so long as such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (viii) the
foregoing shall not apply to restrictions and conditions existing in any
Indebtedness of any Person that becomes a Subsidiary after the Effective Date,
provided, that (A) such Indebtedness exists at the time

 

64



--------------------------------------------------------------------------------

such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (B) such Indebtedness is
permitted by Section 6.01(j).

SECTION 6.10 Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Effective Date (which, for the avoidance of doubt,
includes the Insurance Business and asset management activities) or any business
related or incidental thereto; provided, however, that only the Specified Life
Settlement Subsidiaries and ACAI (through the Specified Life Settlement
Subsidiaries) shall be permitted to engage in the life settlement business or
any businesses substantially related or incidental thereto.

SECTION 6.11 Accounting Changes; Fiscal Year. Make any change in (i) its
accounting policies or financial reporting practices except as required or
permitted by GAAP or SAP, as the case may be, in effect from time to time or
(ii) its fiscal year.

SECTION 6.12 Use of Proceeds. Use the proceeds of the Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulations T, U and X of the Board)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

SECTION 6.13 Prepayments, Etc. of Subordinated Indebtedness; and Modifications
of Certain Other Agreements. (a) Directly or indirectly make, or agree or offer
to pay or make any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any Subordinated
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancelation or termination of
any Subordinated Indebtedness, except the following shall be permitted:

(i) payments of regularly scheduled interest and principal payments as and when
due in respect of any Subordinated Indebtedness (other than payments in respect
of any Indebtedness prohibited by the subordination provisions thereof),
provided that such Indebtedness is permitted by Section 6.01;

(ii) Reliant may make payments in respect of the Reliant Indebtedness permitted
by Section 6.1(l), so long as no Default or Event of Default has occurred and is
continuing or would result from such payments; and

(iii) Deferred Acquisition Payments, if such payment is permitted by
Section 6.07;

(b) Except as may be required by any Applicable Insurance Regulatory Authority,
terminate, amend, waive or modify any of its Organizational Documents (including
by the filing or modification of any certificate of designation), other than any
such amendments or modifications which are not adverse in any respect to the
interest of the Lenders or which are required in connection with a transaction
permitted by Section 6.03.

SECTION 6.14 Financial Covenants.

(a) Consolidated Net Worth. The Borrower will not permit the Consolidated Net
Worth at any time to be less than the sum of (i) $635,115,000 plus (ii) 50% of
Consolidated Net Income of the Borrower and its Subsidiaries for each fiscal
year of the Borrower (beginning with the fiscal year ending December 31, 2014)
for which such Consolidated Net Income is positive plus (iii) an amount

 

65



--------------------------------------------------------------------------------

equal to 50% of the aggregate amount of all cash proceeds from any issuance of
any Equity Interests of the Borrower from the Effective Date to such date of
determination.

(b) Consolidated Leverage Ratio. The Borrower will not permit the Consolidated
Leverage Ratio at any time to exceed 0.35 to 1.00.

(c) Consolidated Fixed Charge Coverage Ratio. The Borrower will not permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal quarter of
the Borrower during any period set forth below to be less than 1.50 to 1.00.

(d) Risk-Based Capital. The Borrower will not permit “total adjusted capital”
(within the meaning of the Insurance Model Act as of the Effective Date) of any
existing or future Regulated Insurance Company (and each of their successors and
assigns) at any time to be less than 175.0% of the applicable “Company Action
Level RBC” (within the meaning of the Model Act).

(e) Consolidated Surplus. The Borrower will not permit the Consolidated Surplus
at any time to be less than the sum of (i) $340,000,000, plus (ii) 50% of
Consolidated Net Income of the Regulated Insurance Companies for each fiscal
year of the Borrower for which such Consolidated Net Income is positive
(beginning with the fiscal year ending December 31, 2014), plus (iii) 75% of
Consolidated Surplus attributable to Regulated Insurance Companies formed or
acquired after the Effective Date (provided that, for purposes of this clause
(iii), Consolidated Surplus of any such Regulated Insurance Company shall be
determined as of the date such Regulated Insurance Company is formed or
acquired).

(f) Minimum Rating. The Borrower will not permit or suffer the financial
strength rating of each Regulated Insurance Company by A.M. Best Company to be
less than “A-” at any time to the extent such Regulated Insurance Company is
rated by A.M. Best Company; provided that the requirements of this
Section 6.14(f) shall apply to the Regulated Insurance Companies, as a group, to
the extent the Regulated Insurance Companies are rated as a group (and not
individually) by A.M. Best Company.

(g) Calculations. For purposes of determining compliance with the financial
covenant set forth in Section 6.14(c), with respect to any Test Period during
which a Permitted Acquisition or an Asset Sale has occurred: (a) the components
of Consolidated Fixed Charge Coverage Ratio shall be calculated with respect to
such Test Period on a Pro Forma Basis as if each such Permitted Acquisition had
been consummated on the first day of such Test Period and as if each such Asset
Sale had been consummated on the day immediately prior to the first day of such
Test Period; and (b) Consolidated Interest Expense shall be calculated on a
Pro Forma Basis to give effect to any Indebtedness incurred, assumed or
permanently repaid or extinguished during the relevant Test Period in connection
with any Permitted Acquisitions and Asset Sales as if such incurrence,
assumption, repayment or extinguishing had been effected on the first day of
such Test Period.

SECTION 6.15 Limitation on Creation of Subsidiaries. After the Effective Date,
establish, create or acquire any additional Subsidiaries without the prior
written consent of the Administrative Agent; provided that, without such
consent, the Borrower may: (i) establish or create one or more Wholly Owned
Subsidiaries of the Borrower; and (ii) establish, create or acquire one or more
Wholly Owned Subsidiaries in connection with an Investment permitted pursuant to
Section 6.04.

 

66



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.06(b) or 5.08 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (c) or (d) of this Article), and such failure shall continue unremedied for
a period of thirty (30) consecutive calendar days after the earlier of
(i) actual knowledge of the Borrower of such default and (ii) notice thereof
from the Administrative Agent to the Borrower;

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this subsection (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

67



--------------------------------------------------------------------------------

(i) the Borrower or any Subsidiary shall (A) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (B) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (C) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets, (D) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (E) make a general assignment for the benefit of creditors
or (F) take any action for the purpose of effecting any of the foregoing;

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) there is entered against the Borrower or any Subsidiary thereof (A) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding $10,000,000 (to the extent not
covered by independent third-party insurance, has been notified of the potential
claim and does not dispute coverage), or (B) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and in case of either (A) or (B),
(x) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (y) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect;

(l) one or more ERISA Events or noncompliance with respect to Foreign Pension
Plans shall have occurred that when taken together with all other such ERISA
Events and noncompliance with respect to Foreign Pension Plans that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries and its ERISA Affiliates in an aggregate amount exceeding
(i) the Threshold Amount in any year or (ii) the Threshold Amount for all
periods;

(m) a Change in Control shall occur;

(n) any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or the
satisfaction in full of all the Obligations, shall cease to be in full force and
effect; or the Borrower (or any Person by, through or on behalf of the
Borrower), shall contest in any manner the validity or enforceability of any
provision of any Loan Document; or the Borrower shall deny that it has any or
further liability or obligation under any provision of any Loan Document, or
purport to revoke, terminate or rescind any provision of any Loan Document; or

(o) any one or more Insurance Licenses of the Borrower or any of its Regulated
Insurance Companies shall be suspended, limited or terminated or shall not be
renewed, or any other action shall be taken by any Governmental Authority, and
such suspension, limitation, termination, non-renewal or action, either
individually or in the aggregate, has had, or would reasonably be expected to
have, a Material Adverse Effect; or

(p) the Indebtedness under any obligations to make Deferred Acquisition Payments
or any other subordinated Indebtedness of the Borrower or any Subsidiary
constituting Material Indebtedness, in each case shall cease (or the Borrower or
an Affiliate of the Borrower shall so assert), for any reason, to be (or shall
be asserted by the Borrower or any Subsidiary not to be) validly subordinated to
the Obligations as provided in agreements, if any, evidencing or relating to
such subordinated Indebtedness or the Borrower or any Subsidiary shall have made
a Deferred Acquisition Payment in violation of the subordination provisions
governing such Deferred Acquisition Payment;

 

68



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower

 

69



--------------------------------------------------------------------------------

or a Lender, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (such consent not to be unreasonably withheld), to appoint a successor;
provided, that no such consent of the Borrower shall be required in the event a
Default or Event of Default has occurred and is continuing. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire

 

70



--------------------------------------------------------------------------------

or hold Loans hereunder. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at National General Holdings Corp., 59 Maiden
Lane, 38th Floor, New York, NY 10038, Attention of Michael H. Weiner, Chief
Financial Officer (Telecopy No. (212) 380-9498; Telephone No. (212) 380-9492;

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan Loan
Services, 10 South Dearborn Street, 7th Floor, Chicago, IL 60603-2003, Attention
of Joyce P. King (Telecopy No. (888) 292-9533), with a copy to JPMorgan Chase
Bank, N.A., 10 South Dearborn Street, 9th Floor, Chicago, IL 60603, Attention of
Svetlana Skopcenko Rizai (Telecopy No. (312) 386-7632);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., JPMorgan Loan
Services, 10 South Dearborn Street, 7th Floor, Chicago, IL 60603-2003, Attention
of Debra Williams (Telecopy No. (312) 385-7098); and

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been

 

71



--------------------------------------------------------------------------------

given when sent (except that, if not sent during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through Electronic
Systems, to the extent provided in paragraph (b) below, shall be effective as
provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Communications through
an Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative

 

72



--------------------------------------------------------------------------------

Agent, any Lender or the Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.21 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby (except that any amendment or modification of the financial covenants in
this Agreement (or defined terms used in the financial covenants in this
Agreement) shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (ii)), (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender or
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.21 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date); provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be. Notwithstanding
the foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the

 

73



--------------------------------------------------------------------------------

Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender under Section 2.16 on the day of such replacement had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through an
Electronic System) of the credit facilities provided for herein, the preparation
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of one firm
as counsel for the Administrative Agent (and, in addition to such firm, any
local counsel engaged in each relevant jurisdiction by such firm), one firm as
counsel for the Issuing Bank (and, in addition to such firm, any local counsel
engaged in each relevant jurisdiction by such firm), and one additional firm as
counsel for the Lenders (and, in addition to such firm, any local counsel
engaged in each relevant jurisdiction by such firm) and additional counsel as
the Administrative Agent, the Issuing Bank or any Lender or group of Lenders
reasonably determines are necessary in light of actual or potential conflicts of
interest or the availability of different claims or defenses, in connection with
the enforcement or protection of its rights in connection with this Agreement
and any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

74



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Borrower’s failure to pay any such amount shall not relieve the Borrower of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the Issuing
Bank in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or

 

75



--------------------------------------------------------------------------------

implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

76



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”), other than

 

77



--------------------------------------------------------------------------------

an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect

 

78



--------------------------------------------------------------------------------

representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower against any of and all of the Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

79



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any New York
state or Federal court described in Section 9.09(b) above. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors, in each case who need to know such Information
in connection with the Loan Documents and the Transactions (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process,

 

80



--------------------------------------------------------------------------------

(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 9.13 USA PATRIOT Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies the Borrower that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.

SECTION 9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable

 

81



--------------------------------------------------------------------------------

Requirements of Law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

SECTION 9.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[Signature Pages Follow]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NATIONAL GENERAL HOLDINGS CORP., as the Borrower By  

/s/ Michael H. Weiner

  Name: Michael H. Weiner   Title: Chief Financial Officer JPMORGAN CHASE BANK,
N.A., individually as a Lender, as the Issuing Bank and as Administrative Agent
By  

/s/ Hector J. Varona

  Name: Hector J. Varona   Title: Vice President KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent and individually as a Lender By  

/s/ James Cribbet

  Name: James Cribbet   Title: Senior Vice President ASSOCIATED BANK, NATIONAL
ASSOCIATION, as a Co-Documentation Agent and individually as a Lender By  

/s/ Liliana Huerta

  Name: Liliana Huerta   Title: Vice President FIRST NIAGARA BANK, N.A., as a
Co-Documentation Agent and individually as a Lender By  

/s/ David Reading

  Name: David Reading   Title: First Vice President

Signature Page to Credit Agreement

National General Holdings Corp.



--------------------------------------------------------------------------------

Schedule 1.01 – Permitted Tax Incentive Financing Transactions

Although the Borrower or a Subsidiary of the Borrower holds 50% of the Equity
Interests of East Ninth & Superior, LLC and 800 Superior, LLC, neither is a
Subsidiary of the Borrower as their accounts are not consolidated with those of
the Borrower and the Borrower does not Control either entity

 

•   Guaranty by the Borrower of 50% of the $5,000,000 unsecured loan from the
State of Ohio to East Ninth & Superior, LLC.

 

•   Indemnification agreement by the Borrower in favor of AmTrust Financial
Services, Inc. with respect to its guaranty of four QLICI Loans in an aggregate
principal amount not to exceed $9,400,000 from CNMIF II (I), LLC to 800
Superior, LLC.

 

•   Indemnification agreement by the Borrower in favor of AmTrust Financial
Services, Inc. with respect to its guaranty of three QLICI Loans in an aggregate
principal amount not to exceed $10,000,000 from Key Community Development New
Markets IV LLC to 800 Superior, LLC.

 

•   Equity Investment by the Borrower in the amount of $3,292,000 representing
50% of the Equity Interests of East Ninth & Superior, LLC.

 

•   Equity Investment by Integon National Insurance Company in the amount of
$1,979,779.50 representing 50% of the Equity Interests of 800 Superior, LLC.

 

•   Equity Investment by the Borrower in the amount of $687,960 representing 50%
of the Equity Interests in 800 Superior NMTC Investment Fund II, LLLC.

 

•   Lease between 800 Superior, LLC and National General Management Corp. (f/k/a
GMAC Insurance Management Corporation).

 

•   All documents evidencing the foregoing.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 35,000,000.00   

KEYBANK NATIONAL ASSOCIATION

   $ 35,000,000.00   

ASSOCIATED BANK, NATIONAL ASSOCIATION

   $ 35,000,000.00   

FIRST NIAGARA BANK, N.A.

   $ 30,000,000.00   

AGGREGATE COMMITMENT

   $ 135,000,000.00   



--------------------------------------------------------------------------------

Schedule 3.11

Acquisition Agreements with Deferred Acquisition Payments

Stock Purchase Agreement by and between Reliant Financial Group, LLC, and Access
Plans, Inc. dated as of February 17, 2012.

Purchase Agreement by and among Euro Accident Intressenter Aktiebolag and ACAC
Holdings Luxembourg S.a.r.l. relating to the purchase of Euro Accident Health &
Care Insurance Aktiebolag dated as of April 15, 2013 (“EHC Purchase Agreement”).



--------------------------------------------------------------------------------

Schedule 3.15

Subsidiaries

 

Subsidiary

  

        Jurisdiction of        

Organization/
Formation

  

                Type of                 

Entity

  

Persons holding direct

ownership interests in such

Subsidiary

   Percentage
Ownership   GM Motor Club, Inc.    North Carolina    corporation    National
General Holdings Corp.      100 %  National General Insurance Online, Inc.   
Missouri    corporation    National General Holdings Corp.      100 %  MIC
General Insurance Corporation    Michigan    corporation    National General
Holdings Corp.      100 %  National General Assurance Company    Missouri   
corporation    National General Holdings Corp.      100 %  National General
Insurance Company    Missouri    corporation    National General Holdings Corp.
     100 %  National General Management Corp.    Delaware    corporation   
National General Holdings Corp.      100 %  National General Insurance
Marketing, Inc.    Missouri    corporation    National General Management Corp.
     100 %  Integon Casualty Insurance Company    North Carolina    corporation
   National General Management Corp.      100 %  Integon General Insurance
Corporation    North Carolina    corporation    National General Management
Corp.      100 %  Integon Indemnity Corporation    North Carolina    corporation
   National General Management Corp.      100 %  National Health Insurance
Company    Texas    corporation    Integon Indemnity Corporation      100 % 
Integon National Insurance Company    North Carolina    corporation    National
General Management Corp.      100 %  1100 Compton, LLC    Delaware    limited
liability company    Integon National Insurance Company      100 % 



--------------------------------------------------------------------------------

Personal Express Insurance Company    California    corporation    Integon
National Insurance Company    100% Personal Express Insurance Services, Inc.   
California    corporation    Personal Express Insurance Company    100% Integon
Preferred Insurance Company    North Carolina    corporation    National General
Management Corp.    100% New South Insurance Company    North Carolina   
corporation    National General Management Corp.    100% ClearSide General
Insurance Services, LLC    California    limited liability company    National
General Management Corp.    100% VelaPoint, LLC    Washington    limited
liability company    National General Management Corp.    100% Reliant Financial
Group, LLC    Oregon    limited liability company    VelaPoint, LLC    100%
America’s Health Care/Rx Plan Agency, Inc.    Delaware    corporation    Reliant
Financial Group, LLC    100% Care Financial of Texas, LLC    Texas    limited
liability company    America’s Health Care/Rx Plan Agency, Inc.    100% The
Association Benefits Solution, LLC    Delaware    limited liability company   
Integon Indemnity Corporation    100% Association of Independent Beverage
Distributors, LLC    Delaware    limited liability company    The Association
Benefits Solution, LLC    100% Distributor Innovations and Benefit Savings
Solutions, LLC    Delaware    limited liability company    The Association
Benefits Solution, LLC    100% Red Partners Operating Solutions, LLC    Delaware
   limited liability company    The Association Benefits Solution, LLC    100%
Alliance of Professional Service Organizations, LLC    Delaware    limited
liability company    The Association Benefits Solution, LLC    100%



--------------------------------------------------------------------------------

Distributors Insurance Company PCC    Delaware    corporation    The Association
Benefits Solution, LLC    100% AIBD Insurance Company IC    Delaware   
corporation    Distributors Insurance Company PCC    100% Professional Services
Captive Corporation IC    Delaware    corporation    Distributors Insurance
Company PCC    100% National General Re, Ltd    Bermuda    limited liability
exempted company    National General Holdings Corp.    100% National General
Holdings Luxembourg    Luxembourg    limited liability company    National
General Re, Ltd    100% National General Lux Re I    Luxembourg    limited
liability company    National General Holdings Luxembourg    100% National
General Alpha Re    Luxembourg    limited liability company    National General
Holdings Luxembourg    100% National General Beta Re    Luxembourg    limited
liability company    National General Holdings Luxembourg    100% Euro Accident
Health and Care Insurance Aktiebolag    Sweden    limited liability company   
National General Holdings Luxembourg    100% National General Insurance
Luxembourg, S.A.    Luxembourg    limited liability company    National General
Holdings Luxembourg    100% National General Life Insurance Europe, S.A.   
Luxembourg    limited liability company    National General Holdings Luxembourg
   100% American Capital Acquisition Investments, S.A.    Luxembourg    limited
liability exempted company    National General Holdings Corp.    100% Allied
Producers Reinsurance Company, Ltd    Bermuda    limited liability exempted
company    National General Re, Ltd    100%



--------------------------------------------------------------------------------

National General Holdings BM, Ltd    Bermuda    limited liability exempted
company    National General Holdings Corp.    100% National General Insurance
Management, Ltd    Bermuda    limited liability exempted company    National
General Holdings BM, Ltd    100% National General Reinsurance Broker, Ltd   
Bermuda    limited liability exempted company    National General Holdings BM,
Ltd    100%



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

Deferred payments under the EHC Purchase Agreement

Obligations of the Borrower under an Indenture by and between the Borrower and
The Bank of New York Mellon, as Trustee, dated May 23, 2014 related to the
Borrower’s private issuance of $250 million aggregate principal amount of 6.75%
Senior Notes due May 15, 2024



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

Velapoint, LLC owns 50% interest in AgentCubed, LLC

American Capital Acquisition Investments, Ltd. owns a 50% interest in AMT
Capital Alpha, LLC, Tiger Capital, LLC, AMT Capital Holdings, S.A. and AMT
Capital Holdings II, S.A.

GMAC Insurance Georgia, LLC is owned by National General Insurance Company
(29.75%), New South Insurance Company (15.5%), MIC General Insurance Corporation
(24.875%), Integon Indemnity Corporation (7.0%), Integon National Insurance
Company (5.75%), Integon General Insurance Corporation (3.5%) and a third party
(13.625%)



--------------------------------------------------------------------------------

Schedule 6.08

Transactions with Affiliates

 

Intercompany Agreement

  

Parties to the Agreement

  

Effective

Date

Aircraft Time Sharing Agreement    Amtrust Underwriters, Inc. & National General
Management Corp.    3/4/2011 Asset Management Agreement    AII Insurance
Management Limited, National General Holdings Corp., and National General
Management Corp. on behalf of Insurers    3/1/2010 Asset Management Agreement   

AII Ins Management Limited, National General Management Corp., Agent Alliance
Ins Co, GM Motor Club, and National General Insurance Marketing, Inc.

 

The Association Benefits Solution, LLC, Distributors Insurance Company PCC, AIBD
Insurance Company IC, Professional Services Captive Corporation IC, Association
of Independent Beverage Distributors, Distributor Innovations & Benefit Savings
Solutions, Red Partners Operating Solutions, Alliance of Professional Service
Organizations, ClearSide General Insurance Services, Velapoint, LLC, Reliant
Financial Group, LLC, America’s Health Care/Rx Plan Agency, Inc., Care Financial
of Texas, and National Health Ins Co, National General Re, Ltd., National
General Holdings BM, Ltd, National General Ins Management, Ltd, and National
General Reinsurance Broker, Ltd were added to the agreement by signing a Joinder
Agreement

   9/1/2011

Personal & Commercial Automobile Quota Share Reinsurance Agreement

   Integon National on behalf of participants in the Company Pool and the
Subscribing Reinsurers (Maiden Insurance Company Ltd., Technology Insurance
Company, Inc & ACP Re, Ltd.)   

3/1/2010

Reinsurance Trust Agreement    ACP Re, Integon National Insurance Company, & JP
Morgan Chase Bank    11/29/2010



--------------------------------------------------------------------------------

Management Services Agreement

  

National General Holdings Corp., American Capital Acquisition Investments, S.A.,
GM Motor Club, National General Insurance Marketing, Inc. & National General
Management Corp.

 

The Association Benefits Solution, LLC, Distributors Insurance Company PCC, AIBD
Insurance Company IC, Professional Services Captive Corporation IC, Association
of Independent Beverage Distributors, Distributor Innovations & Benefit Savings
Solutions, Red Partners Operating Solutions, Alliance of Professional Service
Organizations, ClearSide General Insurance Services, Velapoint, LLC, Reliant
Financial Group, LLC, America’s Health Care/Rx Plan Agency, Inc., Care Financial
of Texas, and National Health Ins Co were added to the agreement by signing a
Joinder Agreement

  

5/19/2011

Amended & Restated Management Services Agreement    Integon Indemnity, Integon
General, New South, Integon Preferred, Integon National, Integon Casualty, NGIC,
NGAC, National General Insurance Online, Inc., MICG, Agent Alliance Ins Co,
Personal Express Ins Co & National General Management Corp.    1/1/2012
Reinsurance Agreement    Integon Indemnity, Integon General, New South, Integon
Preferred, Integon National, Integon Casualty, NGIC, NGAC, GMAC Online, MICG,
Agent Alliance Ins Co, Personal Express Ins Co, National Health Ins Co &
National General Management Corp.    1/1/2012

Tax Allocation Agreement

   Integon Indemnity, Integon General, New South, Integon Preferred, Integon
National, Integon Casualty, NGIC, NGAC, National General Insurance Online, Inc.,
MICG, National General Insurance Marketing, Inc., GMMC, Personal Express Ins Co,
National General Management Corp. & National General Holdings Corp.    3/1/2010

Tax Allocation Agreement

  

National General Holdings Corp., American Capital Acquisition Investments, S.A.,
& Agent Alliance Ins Company

 

The Association Benefits Solution, LLC, Distributors Insurance Company PCC, AIBD
Insurance Company IC, Professional Services Captive Corporation IC,

   9/1/2011



--------------------------------------------------------------------------------

   Association of Independent Beverage Distributors, Distributor Innovations &
Benefit Savings Solutions, Red Partners Operating Solutions, Alliance of
Professional Service Organizations, ClearSide General Insurance Services,
Velapoint, LLC, Reliant Financial Group, LLC, America’s Health Care/Rx Plan
Agency, Inc., and Care Financial of Texas were added to the agreement by signing
a Joinder Agreement    Lease Maiden Lane – 38th Floor    59 Maiden Lane
Associates, LLC & National General Management Corp.    5/1/2010 Master Services
Agreement    Amtrust North America & National General Management Corp.   
2/22/2012 Consulting and Marketing Agreement    Risk Services, LLC & Integon
National    7/1/2012 Amended & Restated National General Intercompany Quota
Share Reinsurance Agreement    Integon National & National General Re, Ltd   
8/1/2012 Portfolio Transfer & Quota Share Reinsurance Agreement    Wesco Ins Co
& National Health Ins Co    1/1/2013 Medical Excess of Loss Reinsurance
Agreement    Maiden Reinsurance Co, Distributors Insurance Company PCC, AIBD
Insurance Company IC, Professional Services Captive Corporation IC    4/1/2013



--------------------------------------------------------------------------------

Schedule 6.09

Restrictions

None.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                                                 
2.    Assignee:                                                                 
      [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower(s):    National General Holdings Corp. 4.    Administrative Agent:   
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement 5.    Credit Agreement:    The Credit Agreement dated as of May 30,
2014 among National General Holdings Corp., the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto

 

 

1  Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans for all

Lenders

 

Amount of Commitment/ Loans

Assigned

 

Percentage Assigned of

Commitment/Loans2

$            

  $                   %

$            

  $                   %

$            

  $                   %

Effective Date:                          , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Issuing Bank

By:  

 

Title:   [Consented to:]3 NATIONAL GENERAL HOLDINGS CORP. By:  

 

Title:  

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

2



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as



--------------------------------------------------------------------------------

delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF COUNSEL FOR THE LOAN PARTIES

[ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF CLOSING DOCUMENTS

NATIONAL GENERAL HOLDINGS CORP.

CREDIT FACILITIES

May 30, 2014

LIST OF CLOSING DOCUMENTS4

B. LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) by and among National General
Holdings Corp., a Delaware corporation (the “Borrower”), the institutions from
time to time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent for itself and the other Lenders
(the “Administrative Agent”), evidencing a revolving credit facility to the
Borrower from the Lenders in an initial aggregate principal amount of
$135,000,000.

SCHEDULES

 

Schedule 1.01    –    Permitted Tax Incentive Financing Transactions
Schedule 2.01    –    Commitments Schedule 3.11    –    Acquisition Agreements
with respect to Deferred Acquisition Payments Schedule 3.15    –    Subsidiaries
Schedule 6.01    –    Existing Indebtedness Schedule 6.02    –    Existing Liens
Schedule 6.04    –    Existing Investments Schedule 6.08    –    Transactions
with Affiliates Schedule 6.09    –    Restrictions

EXHIBITS

 

Exhibit A    –    Form of Assignment and Assumption Exhibit B    –    Form of
Opinion of Borrower’s Counsel Exhibit C    –    List of Closing Documents
Exhibit D-1    –    Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships) Exhibit D-2    –    Form of U.S. Tax Certificate (Non-U.S. Lenders
That Are Partnerships) Exhibit D-3    –    Form of U.S. Tax Certificate
(Non-U.S. Participants That Are Not Partnerships) Exhibit D-4    –    Form of
U.S. Tax Certificate (Non-U.S. Participants That Are Partnerships) Exhibit E   
–    Form of Increasing Lender Supplement Exhibit F    –    Form of Augmenting
Lender Supplement

 

 

4  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



--------------------------------------------------------------------------------

2. Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

C. CORPORATE DOCUMENTS

 

3. Certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of the Borrower, as attached thereto and
as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of the Borrower as in
effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of the Borrower authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of the Borrower
authorized to sign the Loan Documents to which it is a party, and authorized to
request a Borrowing or the issuance of a Letter of Credit under the Credit
Agreement.

 

4. Good Standing Certificate for the Borrower from the Secretary of State of the
jurisdiction of its organization.

D. OPINIONS

 

5. Opinion of Thompson Hine LLP, counsel for the Borrower.

E. CLOSING CERTIFICATES AND MISCELLANEOUS

 

6. A Certificate signed by the President, a Vice President or a Financial
Officer of the Borrower certifying the following: (i) all of the representations
and warranties of the Borrower set forth in the Credit Agreement are true and
correct and (ii) no Default or Event of Default has occurred and is then
continuing.

 

2



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 30, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among National General Holdings Corp. (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 30, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among National General Holdings Corp. (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 30, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among National General Holdings Corp. (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 30, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among National General Holdings Corp. (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20    (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
May 30, 2014 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among National General Holdings Corp. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.21; and

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[        ], thereby making the aggregate amount of its
total Commitments equal to $[        ]] [and] [participate in a tranche of
Incremental Term Loans with a commitment amount equal to $[        ] with
respect thereto].

2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

NATIONAL GENERAL HOLDINGS CORP.

 

By:  

 

Name:   Title:  

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20    (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
May 30, 2014 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among National General Holdings Corp. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.21 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[        ]] [and] [a commitment with respect to Incremental Term Loans
of $[        ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                    ]

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.



--------------------------------------------------------------------------------

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

NATIONAL GENERAL HOLDINGS CORP.

 

By:  

 

Name:   Title:  

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

By:  

 

Name:   Title:  

 

3